 26DECISIONSOF NATIONALLABOR RELATIONS BOARDNelson-HershfieldElectronicsandInternationalBrotherhood of ElectricalWorkers, AFL-CIO, Lo-cal No. 640. Cases 28-CA-1878, 28-CA-1954, and28-CA-1981January 26, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn June 24, 1970, Trial Examiner Irving Rogosinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain un-fair labor practices within the meaning of the Nation-alLaborRelationsAct,asamended,andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Examiner's Decision. Thereafter, theRespondent and Charging Party filed exceptions andsupporting briefs, the General Counsel filed cross-exceptions and a supporting brief, and the GeneralCounsel and Respondent filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner except as modified below.'THE REMEDYRespondent here has violated Section 8(a)(5) and(1) by refusing to adhere to and abide by the terms ofamultiemployer collective-bargaining agreementwith the Union to which it is a party. This refusal, asfully detailed by the Trial Examiner, is evidenced byRespondent's actions in failing to properly payovertime, improperly classifying an employee underthe contract, unilaterally making changes to the con-tract by requiring employees to sign releases beforereceiving their termination paychecks, refusing to usethe hiring procedures set forth in the contract, andrefusing to honor the grievance procedure in the con-tract. The Respondent has not excepted to any of theiThe Respondent's exception as to the failure of the Boardto provide itwith a Xeroxedcopy of the recordat cost is without merit.Moreover,we notethat,in accordance with the Board'swell-establishedpolicy, a copy of thetranscript was available for use in the Board'sPhoenix Resident Office, freeof charge.Trial Examiner's findings of violations but does ex-cept to the Trial Examiner's recommendations as tothe remedy for the 8(a)(5) and (1) violation contend-ing that the recommended remedy is excessive. TheGeneral Counsel and the Charging Party also exceptto the recommendation as to remedy contending thatthe recommended remedy is inadequate.The Trial Examiner, in addition to recommendingthat Respondent be required to give retroactive effectto the contract dated August 14, 1967,2 recommendedthat Respondent's certification as a member of themultiemployer bargaining unit be extended, at theUnion's option, for 1 year and further that if the Asso-ciationreaches agreementwith the Union that Re-spondent be compelled to become signatory to anidentical contract for a period of at least 1 year fromthe date of execution of such a contract 3Respondent contends,inter alia,that any order re-quiring it to be bound by an agreement negotiated bythe Association would deprive it of the considerationit received for settling a lawsuit against the Union 4The General Counsel and the Charging Party contendthat the recommended remedy is inadequate in thatRespondent's obligation to honor anagreementidenticalwith that negotiated by the Associationshould not be limited to 1 year. We find merit inRespondent's contention.As the Trial Examiner indicates, the situation here-in is complicated by the January 1969 agreement en-tered into by the Respondent and the Union as partof the settlement of a lawsuit Respondent broughtagainst the Union. As set forth in the Charging Party'sJanuary 17, 1969, letter to Respondent,the agreementprovides that Respondent agrees to abide by theAssociation's contract then in effect, and the Charg-ing Partyagrees tobargain individually with Respon-dent as to any modification of thatagreement and,when the agreement expires,as to a successor agree-ment. The Trial Examiner finds inagreementwith thecontentions of the General Counsel and the ChargingParty that the January 17, 1969, settlementagreement2 Respondent does not except to that part of the Recommended Orderrequiringit togive retroactive effect to the August 14, 1967, contract exceptinsofar as the order could be construed to call for relief for conduct whichoccurredpriorto the start of the 10(b) periodWeshall adopt this portionof the order, but limit its effects to conduct which occurred after the start ofthe 10(b) period, October24, 19683The TrialExaminer'sRecommended Order also provides for variouscontingencies such as the dissolution of the association However, we areprimarily concerned with the extended certification aspect of the proposedorderRespondent has moved to reopen the record to receive in evidence a lettersentit by theCharging Party stating that the Charging Party does not repre-sent nor desire to represent Respondent's employees,such letter to be usedin our considerations as to remedy.The ChargingPartyopposes this motion.We herebygrant Respondent's motion.We also receive in evidence an affida-vit bythe ChargingParty'sbusiness manager,GlynnRoss, in which Rossstates that the letter is a form letter used in "substandards picketing" whichwas sent to Respondent by mistake.We have considered the letter and theaffidavit and conclude that the letter does not affect our findings as toremedy188 NLRB No. 5 NELSON-HERSHFIELDELECTRONICShas no effect as it was conditioned on Respondent'sbargaining in good faith as part of the multiemployerunit for the remainder of the contract and that, asRespondent has failed to so bargain, one of the essen-tial conditions has not been met.Unlike the Trial Examiner, we conclude that itwould not be appropriate to require Respondent to bebound by multiemployer bargaining beyond the expi-ration date of the August 14, 1967, agreement. TheJanuary 17, 1969, agreement was made as part of thesettlementof a lawsuit and we do not believe thatunder the circumstances herein it would be wise to failto give effect to it and thereby interfere in that pro-ceeding, especially when we have no information as tothe nature of the proceeding and have an adequateremedy available which does not require us to do so.Moreover, we note that there is nothing in the settle-ment agreement conditioning the agreement onRespondent's compliance with the August 14, 1967,contract despite the fact that Respondent had forsome timebeen in open breach of that contract. Aspreviously indicated, we shall order Respondent togive retroactive effect to the August 14, 1967, agree-ment and to bargain in the future with the Union fora reasonableperiod of time and if an understandingis reached, embody such understanding in a signedagreement.' In doing so, we have adequately reme-died Respondent's violation of Section 8(a)(5) and (1)by refusing to adhere to the August 14, 1967, agree-ment.TheRespondent also excepts to the TrialExaminer's recommendation that Respondent be re-quired, in addition to reimbursing employees Trujillo,Grabowy, and Kuhn an amount equal to the finalwages andtool allowance to which they were entitled,to pay them an amount, as called for in the August 14,1967, contract, equal to 8 hours' pay for each day thewages have remained or continue to remain unpaid.We find that requiring Respondent to reimburse theseemployees for the amounts due at the time of theirtermination, with interest at 6 percent per annum inaccordance withIsisPlumbing & Heating Co.,138NLRB 716, will adequately remedy Respondent's vio-lation of Section 8(a)(5) and (1) in failing to timely paythe wage and tool allowance due. In so finding we areonly concerned with the appropriate remedy for theunfair labor practice and are not in any way limitingRespondent's liability under the terms of the contract.Whatever the contract rights, they may be enforced inprivate action between the parties .65Of course,ifRespondent has made any unilateral changes in conditionsof employment after the expiration date of theAugust 14, 1967,agreementwithout bargaining with the Union Respondent must rescindthosechangesand make restitutionof anybenefits lost as a result of those changes6Delete paragraph4 of theConclusions of Law and substitutethe follow-ing:ORDER27Respondent, Nelson-Hershfield Electronics, Phoe-nix,Arizona, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Failing or refusing to recognize and bargaincollectively with the Union as the exclusivebargain-ing representative of all the employees in the appro-priate unit described above with regard torates ofpay, wages, hours of employment, and other termsand conditions of employment.(b)Unilaterally, and without prior notice to andconsultation with the Union, effecting changes in theterms and conditions of employment of its employeesin the appropriate unit.(c) Failing orrefusingto adhere to and abide by thecollective-bargaining agreement between Sound Con-tractors Association and the Union, dated August 14,1967.(d)Discriminating in regard to hire or tenure ofemployment or any term or condition of employmentto discourage membership in any labororganizationby failing or refusing to vacate or rescind probationof employees after the conditions of said probationhave been fulfilled, discharging or refusing to rein-state employees to their former or substantially equiv-alent positions, or in any othermanner discriminatingin regard to hire or tenure of employment or any othercondition of employment.(e)Discharging or otherwise discriminatingagainstemployees because they gave testimony under theAct.(f)In any other manner interfering with, re-straining,or coercingits employees in the exercise ofthe rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act, as amended.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Honor and give retroactive effect from October24, 1968, to the terms and conditions of the collective-bargainingagreementbetween Sound ContractorsAssociation and the Union, including, but notlimitedto, the provisions relating to wages and other employ-ment benefits, and, in themanner setforth in thesection of the Trial Examiner's Decision entitled "The4 The following employeesof Respondent constitute a unit appropriatefor the purpose of collectivebargaining within the meaning of Section 9(b)of the Act.All sound,signal,and television system installers,technicians,service-men, and their helpers, including those engaged in the installation andservicing of masterantenna TVsystems and hospital call systems, em-ployed byNelson-Hershfield Electronics, but excluding office clericalemployees,guards, and supervisors as defined in the Act. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDRemedy," as modified in The Remedy section of theBoard's Decision, make whole its employees for loss-es, such as they may have suffered by reason of itsfailure to honor and apply the terms of the laboragreement,' together with interest as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716.(b) Revoke and rescind all unilateral changes madewith respect to the terms of the collective-bargainingagreementbetween Sound Contractors Associationand the Union, dated August 14, 1967, and the termsand conditions of employment of its employees, in-cluding, but not limited to, the requirement that em-ployees signgeneral releases asa condition ofsecuringtheir termination pay, provided that nothingherein shall be construed to require Respondent torevoke, withdraw, alter, or modify any wage increaseor other economic benefit previously granted theseemployees.(c)Upon request bargain collectively with Interna-tional Brotherhood of Electrical Workers, AFL-CIO,Local No. 640, as the exclusive representative of allemployees in the appropriate unit with respect to ratesof pay, hours of employment, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(d) Offer to Raymond Grabowy immediate and fullreinstatementto his former job or, if that job no long-er exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights andprivileges.(e) Notify immediately the above-named individualif presently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in ac-cordance with the SelectiveServiceAct and theUniversal Military Training and Service Act.(f)Make whole Raymond Grabowy for any loss ofearningshe may have suffered by reason of the dis-crimination against him, as well as for failure to payhim his termination pay when due, in the manner setforth in the section of the Trial Examiner's Decisionentitled "The Remedy," as modified in The Remedysectionof the Board's Decision.(g)Reimburse George Trujillo, and all other em-ployees similarly situated, for any loss of earningsthey may have sustained, by reason of being classifiedas helpers, instead of journeyman, in the manner setforth in the section of the Trial Examiner's Decisionentitled "The Remedy," as modified in The Remedysectionof the Board's Decision.(h)Reimburse all employees in the unit for allovertimeto which they were entitled after October24, 1968, as established by the terms of the collective-bargainingagreementbetween Sound ContractorsAssociation and the Union, dated August 14, 1967.(i)Reimburse George Trujillo and Robert G.Kuhn, Jr., for their termination pay, together withdamages, in themanner setforth in the section of theTrial Examiner's Decision entitled "The Remedy," asmodified in The Remedy section of the Board's Deci-sion, and the sum of $35 each, to cover their toolallowance.(j)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records,socialsecurity payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay and any other moneys due under the terms of thisOrder.(k) Post at its plant at Phoenix, Arizona, copies ofthe attached notice marked "Appendix."8 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 28, after being duly signed byRespondent's authorized representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto its employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(1)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.7 SeeRay Hopman d/b/a Ray Hopman Plumbing & Heating,174 NLRBNo. 64s In the event that thisOrderis enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading,"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT fail or refuse to bargain collective-lywith International Brotherhood of ElectricalWorkers, AFL-CIO, Local No. 640, as the exclu-sive collective-bargaining representative of allthe employees in the appropriate unit set forthbelow, in the manner set forth in the section oftheTrialExaminer'sDecision entitled "TheRemedy," as modified in The Remedy section ofthe Board's Decision.WE WILL NOT unilaterally, and without prior NELSON-HERSHFIELD ELECTRONICSnotice to and consultation with the Union, effectchanges in the terms and conditions of employ-ment of our employees in the appropriate unit.WE WILL NOT fail or refuse to honor and giveretroactive effect to the collective-bargainingagreementbetween Sound Contractors Associa-tion and the Union, dated August 14, 1967.WE WILL NOT discriminate in regard to the hireand tenure of employment or any term or condi-tion of employment to discourage membership inany labor organization by failing and refusing tovacate or rescind probation of employees afterthe conditions of said probation have been ful-filled,discharging or refusing to reinstate em-ployeestotheirformerorsubstantiallyequivalent positions or in any other manner dis-criminate in regard to hire and tenure of employ-ment or any other term or condition ofem loyment.WEWILL NOT discharge or otherwise discrim-inate againstemployees because they gave testi-mon underthe Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theright to self-organization, to form, join or assistthe above-named Union, or any other labor or-ganization, to bargain collectively through repre-sentatives of their own choosing,to engage inconcerted activities for the purpose of mutual aidor protection, or to refrain from any or all suchactivities, except to the extent that such right maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment, in conformity with Section 8(a)(3)of the Act.WE WILL honor and give retroactive effect tothe terms and conditions of the collective-bar-gaining agreement between Sound ContractorsAssociation and the Union, dated August 14,1967, including, but not limited to, the provisionsrelating to wages and other employment benefitsin the manner set forth in the section of the TrialExaminer's Decision entitled "The Remedy," asmodified in The Remedy section of the Board'sDecision, and make whole our employees forsuch losses as they may have suffered after Octo-ber 24, 1968, by reason of our failure to honorand apply the terms of the labor agreement, to-gether with interest.WE WILL revoke and rescind all unilateralchanges made with respect to the terms of thecollective-bargaining agreement between SoundContractors Association and the Union datedAugust 14, 1967, and the terms and conditions ofemployment of our employees, including, but notlimited to, the requirement that employees signgeneral releases as a condition of securing theirtermination pay except that we shall not revoke,withdraw, alter, or modify any wage increase orother economic benefit which we have grantedour employees.29WE WILL,upon request,bargain collectivelywith the International Brotherhood of ElectricalWorkers, AFL-CIO, Local Union No. 640, asthe exclusive representative of all employees inthe appropriate unit with respect to rates of pay,hours of employment, and other terms and con-ditions of employment, and, if an understandingisreached, embody such understanding in asigned agreement.WE WILL offer to Raymond J. Grabowy imme-diate and full reinstatement to his former job, or,if that job no longer exists, to a substantiallyequivalent position, without prejudiceto his sen-iority or other rights and privileges, and makehim whole for any loss ofearningshe may havesuffered by reason of the discrimination againsthim, as well as by failure to pay him his termina-tion pay when due, in the manner set forth in thesection of the Trial Examiner's Decision entitled"The Remedy," as modified in The Remedy sec-tion of the Board's Decision.WE WILL reimburse George Tru illo, and allother employees similarly situated, for any loss ofearnings they may have sustained by reason ofbeing classified as helpers, instead of journey-men, in the manner set forth in the section of theTrial Examiner's Decision entitled "The Reme-dy," as modified in The Remedy section of theBoard's Decision.WE WILL reimburse all employees in the unitfor all overtime to which they were entitled toafterOctober 24, 1968, as established by theterms of the collective-bargaining agreement be-tween Sound Contractors Association and theUnion, dated August 14, 1967.WE WILL reimburse George Trujillo and RobertG. Kuhn, Jr., for their termination pay, togetherwith interest, in the manner set forth in the sec-tion of the Trial Examiner's Decision entitled"The Remedy," as modified in The Remedy sec-tion of the Board's Decision, and the sum of $35each, to cover their tool allowance. The appropri-ate unit is:All sound,signal, and television system in-stallers, technicians,servicemen,and theirhelpers, including those engaged in the installation and servicing of master antennaTV systems and hospitalcall systems, em-ployed by Nelson-Hershfield Electronics,but excluding office clerical employees,guards, and supervisors as defined in theAct.DatedByNELSON-HERSHFIELD ELECTRON-ICS(Employer)(Representative)(Title) 30DECISIONSOF NATIONALLABOR RELATIONS BOARDWe will notify immediately the above-named individ-ual,Raymond Grabrowy, if presently serving in theArmed Forces of the United States, of the right to fullreinstatement,upon application after discharge fromthe Armed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act.This isan officialnotice and must not be defacedby anyone.Thisnotice mustremain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sResidentOffice,Room 207, CamelbackBuilding, 110 West Camelback Road, Phoenix, Arizo-na 85013, Telephone 602-261-3717.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIRvnvo RocosIN,Trial Examiner:The first amended com-plaint,)issued June 25, 1969,alleges that,since about Janu-ary 1969,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3),and (5)and Sec-tion 2(6) and(7) of-the Act,by specific enumerated acts andconduct, hereinafter detailed.2Respondent's answer to the first amended complaint in-corporates by reference its admissions,denials,and allega-tions contained in its answer to the original complaint,which admits the procedural and jurisdictional allegations,but denies generally the remaining allegations and the com-mission of any unfair labor practices.A hearing was held on August 18,19, and 20 and Sep-tember 9 and 10, 1969,and later,on March 3, 4, and 5,1970,3at Phoenix,Arizona, before the duly designated TrialExaminer.All parties were represented by counsel and wereafforded full opportunity to be heard,to examine and cross-examine witnesses,to introduce evidence relevant and ma-terial to the issues,to argue orally,and to file briefs andproposed findings of fact and conclusions of law.The par-ties declined to argue orally,reserving the right to file briefs.Pursuant to an extension of time for filing,duly granted,briefs were received from the General Counsel and Respon-dent on November 10, 1969.No proposed findings of factor conclusions of law were filed by any of the parties in thatcase.On October 22 and December 15, after the close of theoriginal hearing in this proceeding,the General Counselissued two additional complaints in Case28-CA-1954 and28-CA--1981,respectively,alleging,in the former, thatiCase 28-CA-1878.2The original charge was filed and served on April 23, 1969, and theoriginal complaint issued on June 11,1969. Designations are as follows. TheGeneral Counsel,unless otherwise stated,his representative at the hearing,Respondent,the Company or the Employer,Nelson-Hershfield Electronics,the Charging Party or the Union,International Brotherhood of ElectricalWorkers,AFL-CIO,Local No 640;the Board,the National Labor Rela-tions Board;the Act,the National Labor Relations Act, as amended, 61 Stat136, 73 Stat.519, 29 U.S.C. Sec.151,et seq.Unless otherwise stated, all eventsoccurred in 1969.3As will presently appear, the record was reopened for the purpose ofhearing two consolidated cases filed subsequent to the close of the originalhearing and further consolidated with the instant caseRespondent discriminatorily discharged Raymond J. Gra-bowy on September 15, 1969,and has since refused to reins-tate him,because hehad assisted the Union as steward andhad engaged in unionand concerted activities, thereby en-gagingin unfairlabor practices within themeaning of Sec-tion 8(a)(3) and (1), and because he had giventestimonyunder the Act, thereby violating Section 8(a)(4) and (I)thereof; and, in the latter, that Respondent has refused torecognizeand bargain with the Union, has repudiated, re-fused to "honor and abide by," and has unilaterally alteredthe terms and conditions of the collective-bargaining agree-ment, therebyengaging in unfair labor practices within themeaning of Section8x1) and (5) and 8(d) of the Act .5On October 29, 1969, and February 27, 1970, Respondentfiled its "Response to Corn plaint" in Cases 28-CA-1954and 28-CA-1981, respectively, admitting the jurisdictionaland procedural allegations, but denyin generally the com-mission of the unfair labor practices charged.On December 19, counsel for the General Counsel movedto reopen the record in the original case (28-CA-1878), andto consolidate for hearing with that case the twomost recentcases. All parties having been duly served with notice of saidmotion; anorder to show cause why the motion should notbe granted having been issued on December 22; and noobjection thereto having been filed by any of the otherparties, said motion wasanted on January 6, 1970. OnJanuary 12, the Regional grantedDirector issued his order consol-idatingthe cases,and noticing the cases for hearing. Hear-ing washeld on the newly consolidatedcases onMarch 3,4, and 5, 1970, at Phoenix, Arizona, before the Trial Exam-iner.As before, all parties were represented by counsel 6 andwere affordedthe samerights and privilegesas inthe orig-inal hearing.Although the parties declined the oortunityto present formal argument,at the invitation of the TrailExaminer, theydiscussed someof thesignificant issues onthe record. Pursuantto an extensionof time duly granted,supplemental briefs were filed by the General Counsel andthe Chargi'Partyn April 20, and by Respondent onApril 21, 1970. The General Counsel has also filed proposedfindingsof fact andconclusionsof lawas anintegral partof his brief. To the extent they areconsistentwith the fpnd-ings and conclusionshereinaftermade,they have beenadopted.Upon the entire record in the case,7 his resolution ofissues ofcredibility, based, in part, upon the appearanceBased on chargesduly filed andserved on September29 and October 29,respectively.Although not specified in the complaint,the charge,on which it is based,alleges that the refusal to bargain"includes a continuing repudiation of theEmployer's collective bargaining agreementwith Local640 generally, andincludes, among other things, the refusal of the Employer to pay employeeRaymond J. Grabowyhis termination pay on or about September 15, 1%9,the refusalto payRobert Kuhn his terminationpay on October15, 1%9, therefusal of the Employerto paythe said Robert Kuhn money for the use ofhis tools,all contraryto the terms of said collective bargaining agreement;and includes the continuing of a unilaterally established practice of requiringterminated employees to execute waiver agreements as a condition of secur-ing theirterminationpay from the Employer."These specific allegationswere,however, fully litigated at the reopened hearing under the broad allega-tionsof thecomplaint,and no issue has been raised as to the sufficiency ofthe complaintin this regard.6 Subsequent to the close of the previous hearing,J.DouglasMcVay, Esq.,ofMcVay & Bradford,Phoenix,Arizona,was substituted for Richard B.Wilks, Esq,of Kaplan,Wilks and Abramsof the samecity,as counsel forRespondent.7The unopposedmotions of the General Counsel and Respondent, filedNovember 7 and 10, respectively, in Case 28-CA-1878, and,of the GeneralCounsel, filed April 6, 1970, in theconsolidated cases herein,to correct therecord in specified respects,are hereby allowed.The recordalso containsother relativelyminor inaccuracies,which donot affect the substantive is-sues.No usefulpurpose willbe served bymaking such additional corrections. NELSON-HERSHFIELD ELECTRONICSand demeanor of the witnesses, and the briefs, which havebeen carefully considered, the Trial Examiner makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, andit isherebyfound that Nelson-Hershfield Electronics. Re-spondentherein, is a corporation duly organized under thelaws ofthe State of Arizona, with a principal office andplaceof businessin Phoenix, Arizona, where it has, at alltimesmaterial herein, continuously engaged in the businessof installationand service of sound equipment.During the 12-month period preceding issuance of thecomplaint, a representative period, in the course of its bus-iness operations,Respondent purchased and received at itsplaceof businesssound equipment, parts, and other relatedproducts valuedin excessof $50,000, directly from States ofthe United States other than the State of Arizona. Duringthe same period, Respondent purchased, transferred— andreceivedat itsplace of business, sound equipment, parts,and other related products, valued in excess of $50,000,from other enterprises located within the State of Arizona,which, in turn, received such equipment, materials, supplies,parts, and other related products, directly from points out-side the State of Arizona.It is,therefore, found that Respondent is now, and at alltimesmaterial herem has been, an employer engaged incommerceand in abusinessaffecting commerce within themeaning ofSection 2(6) and (7) of the Act, and the Board'sjurisdictional standards.It.THE LABOR ORGANIZATIONINVOLVEDInternationalBrotherhood of Electrical Workers, AFL-CIO, Local No. 640,is, and at all times materialherein hasbeen,a labor organizationwithin themeaning ofSection2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.Sequence of Events1.IntroductionSound Contractors Association, herein called the Associ-ation, a trade association of employers engaged in the man-ufacture, installation, and service of sound equipment in theState of Arizona, was organized in February 1962. At thetime of the hearing, the employer-members of the Associa-tion were Bruce's World of Sound, Engineering Sound, Inc.,Executone of Arizona, Inc., Lawrence Engineering Compa-ny, Nelson-Hershfield Electronics, and National TV andAppliances, Inc.On December 23, 1966, the Board issued a Decision andDirection of Election, upon the petition of the Union, find-ing that the associationwide unit requested by the Petitioner(the Union here), including Nelson-Hershfield Electronics,of employees of the Association's members, constituted anappropriate unit within the meaning of Section 9(b) of theActs Contrary to Respondent's contention in the represent-The unit was described as follows:All sound,signal,and television system installers, technicians, service-men, and their helpers, including those engaged in the installation andservtcmg.of master antenna TV systems and hospital call systems, but31anon proceeding, as well as the hearing in the present pro-ceeding, that it was not a part of the associationwide unit,and that, in any event, it had withdrawn from the Associa-tion, the Board held that Respondent (the Employer there)was a member of the Association at the time the petitionwas filed, and remained such member, "despite its untimelyattempt to withdraw from the existing Association-wideunit."On January 27, 1967, the Regional Director issued hisCertification of Representative, attesting the designationand selection of the Union as exclusive bargaining repre-sentative of all the employees in the unit found to be appro-priate.2.Events following the Board'scertificationUnder date of August 14, 1967, the Association, on behalfof its members, entered into a collective-bargaining agree-ment with the Union, effective through August 1, 1970,automatically renewable on each successive anniversarydate, in the absence of specified notice. The agreement,executed on November 6, 1967, was signed on behalf of theAssociation by G. C. Greenfield, as president, and by indi-vidual members of the Association, including Respondent,Lawrence Bushkin, vice president, signing on behalf of thatmember, and by Glynn Ross, business manager, and L. C.McCormick, on behalf of the Union.10On January 17, 1969, UnionBusinessManager Ross,addressed a letter to Respondent, confirmingthe settle-ment, by dismissal with prejudice, of certain litigation thenpending between Respondent and the Union." The text ofthis letter reads as follows:Pursuant to an agreement reached by our respectivecounsel which willeffect the dismissal with prejudice ofthe above-named lawsuit, each party to bear its owncosts, and which will free you from multi-employerbargaining on any modification of the current soundcontractors' agreement between us and from multi-em-ployer bargaining on the next regular collective bar-gaining agreement to be negotiated when the currentagreement expires, Local 640, I.B.E.W. is submittinthis letter to you to reflect its agreement that, in consid-eration of the dismissal,(1)Local 640 will not require or demand thatyou be bound by any modification negotiated byLocal 640 and the Sound Contractors Associationrelative to the current collectivebargainingagree-ment between you and Local 640, but will nego-tiatewith you separately concerning any suchmodifications; and(2)Local 640 will not require or demand thatyou bargain as a part of, or be bound by, theSound Contractors Association relative to the ne-gotiations and bargainingfor a successor agree-ment to the current agreement, but will negotiatewith you separately. Local 640 understands thatexcluding office clerical employees, guards,and supervisors as definedin the Act.Sound ContractorsAssociation,162 NLRB No. 45.9 Supra10 The agreement was not signed on behalf of Lawrence Engineering Co.,whose typewrittenname appears as one of the members of the Association.During the hearing,itwas disclosedthat LawrenceEngineeringCompanyhad merged withRespondent at a date not disclosedby therecord, presuma-bly beforethe execution of this agreement.11Thecaption of this letter identifies the litigation asNelson-HershfieldElectronics v. IBEW Local 640,et al.,Federal DistrictCourt Case No. CIV-591 I-PHX 32DECISIONSOF NATIONALLABOR RELATIONS BOARDyou desire separate bargaining and a separateagreementupon expiration of the current agree-ment, and with this approach it is agreeing. How-ever, Local 640 also understands that you will notactuallyparticipate in multi-employer bargainingwith the Association. If you do elect to do so, thenLocal 640 will thereafter assume that you havedecided to be bound by multi-employer bargain-ing again.The point is, Local 640 is not here agree-ing that you can sit in and participate in themulti-employer bargaining and then avoid theconsequences thereof on the basis of this agree-ment to engage in separate bargaining.By letter, dated February 3, 1969, Respondent notifiedthe Union that it was terminating the collective-bargainingagreement, effective August 14, 1970, pursuant to the appli-cable provisions of the agreement.B.TheRefusal ToBargain1.GrievancesArticle III, entitled "Grievances," provides, in effect, fora four-step grievance procedure culminating in arbitration.Under this procedure (sec. 1), the parties agree to meet andconfer upon request at reasonable times on[a]ll questions,disputes or grievances as to the interpretation, applicationof performance of the terms of this Agreement," at the firststep, between the Employer and the union steward, at thenext step, after the issue has been reduced to writing, be-tween the Employer and the union business representativeand, if the matter is not adjusted at that step, the issue is tobe referred to the Sound and Public Address Joint Confer-enceCommittee (provided for in the agreement), consistingof three union representatives and three representativesdesignated by the signatory employer, each side having atotal of three votes,irrespectiveof thenumber of represent-atives appearing at any meeting.The committee was re-quired to meet regularly at stated times to be decided by it,to select a chairman and secretary,and otherwise organizeitself for the purpose of administering its affairs and han-dling its obligation. All matters coming before the Commit-tee were tobe decided by a majority vote, a quorum toconsist of four representatives,provided at least tow repre-sentatives of each side were present(sec. 2).Itwas further provided:Section 6. The committee shall have no right to addto or subtract from or otherwise modify any of theterms of this Agreement. Subject to this limitation, theparties shall be bound by the decisions and awards ofthe committee. In this connection, the committee shallhave authority to provide such remedies for relief ofany contract violations as are reasonable under thecircumstances of the particular case.Itwas finally provided that, in the event the committeefailed to agree or to issue a decision on any matter broughtbefore it within 15 calendar days, the dispute or grievancewas to be referred to arbitration, each side designating onearbitrator and the two so selected to appoint a third, and,in the event of failure to agree, the third arbitrator to beappointed by the Federal Mediation and Conciliation Serv-ice. The decision of the majority of the arbitrators was to befinal and binding upon the parties. 1212Thereis nothing in the record to suggest that eitherpartysought re-course to arbitration to resolve grievances2.The Joint Conference CommitteeLate in 1968, apparently for thefirst time,the Unioncommunicated with Morry W. Spitz, executive vice presi-dent and general manager of Executone of Arizona, Inc., anemployer-member of the association, for the purpose ofestablishing the Joint Conference Committee, hereinafterreferred to as the JCC, provided for in the collective-bar-gaining agreement.To make the necessary arrangements,Spitz canvassed a number of the Sound Contractors, whowere members of the association,includingRespondent.Spitz communicated with Vice President Bushkinin regardto the selection of employer representatives on the commit-tee, and notified him that a meeting was being scheduled.Bushkin told Spitz that he had discussed the matter withWalton N. Hershfield, Respondent's president, that theCompany had resigned from the association, and did notregard itself bound by the contract with the Union; that theCompany did not wish to participate in any associationnegotiations or discussions;and declined his invitation toserve as anemployer-representativeon the JCC.On December 23, the initial JCC organizationalmeetingwas held,Spitz presiding as acting chairman,and WilliamH. Henthorn II, attending at the request of Vernon Vogel,chairman of the Union's Sound Unit, acting as recordingsecretary. Neither the record nor the brief handwritten ac-count of that meeting, indicates who else was present. Thesketchy notes taken by Henthorn, however, indicate that anumber of subjects were discussed relating to the collective-bargaining agreement, including the use of personal trans-portation for the hauling of company equipment.A further JCC meeting, scheduled for January 7, 1969, at2 p.m., was postponed to January 15, at the same time.Attending this meeting, on behalf of the employer-mem-bers, were in addition to Spitz, representatives of ArizonaSound Company, and Engineering Sound, Inc.; on behalfof the Union, Robert Elsner and Henthorn. Spitz was for-mally elected chairman, and Henthorn, secretary. Accord-ing to minutes of this meeting,among subjects discussedwere the dispute regarding transportation of company toolsand materials by employees in their own cars, the estab-lishment of an apprenticeship program, and wage re-opening. The minutes further disclose that the contractorrepresentatives agreed that employees should not be re-quired to carry company tools and materials in their person-al vehicles, and that management should no longer instructemployees to do so.On January 17, as already noted, the Union furnishedRespondent with the letter, which has been previously quot-ed. Thereafter, Respondent, in purported reliance thereon,declined to participate in the grievance procedure providedfor in the collective-bargaining agreement.Respondent'snotice of contract termination, dated February 3, 1969, ef-fective August 14, 1970, followed not long afterward.3.Notice of specific grievances;Respondent's reactionOn February 17,Business Manager Ross, on behalf of theUnion, notified Respondent,in writing,of alleged viola-tions of the collective-bargaining agreementwith specificreference to (1) failin to comply with the hirin hall prov-isions,under article II, sections 1 and 3; (2) failing tocomply with overtime provisions, under article V, Wages,Hours, and Working Conditions, sections 1 and 4, withspecificreferenceto employees Robert G. Kuhn andGeorge Trujillo; (3) requiring helpers to work without su-pervision, contrary to article V, section 8, paragraph 3; and NELSON-HERSHFIELDELECTRONICS(4) requiring workmen to use their personal automobiles orvehicles for transporting tools to various jobsites, allegedlyin violation of article V, section 19. The letter further in-formed Respondentthat at the JCC meeting, held on Janu-ary 15, the contract provision applicable to (4) above, hadbeen unanimously construed to mean that no "employee forany Company signatory to the Sound Contractors Associa-tion Agreement, 1967-1970, shall be permitted to use hispersonal vehicle for the hauling and transporting of Compa-ny tools and materials to the job site." The letter was hand-delivered by Business Manager Ross and Assistant BusinessManagerRobert Elsner to Hershfield in the Company'soffice.According to Ross' uncontradicted testimony,Hershfield unhesitatingly told him that the only reason Respondent was a signatory to the contract was because theBoard had compelled it, an apparent reference to theBoard'sDecision and Direction of Election.13 Hershfieldfurther stated to the union representatives that he had con-tacted at least two other unions, and that as a result, and inconsequence of his successful dealing with his present em-ployees, he "hoped to get rid of IBEW Local 640,"unless,in Hershfield's words, he "could have his own Glynn Ross."14 Hershfield also announced to the business agents that allfuture communications from the Company to the LocalUnion would be in writing, and only after matters had beenreviewedby the Company's attorney.4.Requiring em loyees to sign affidavitsregarding hauling of company toolsOn February 18, Vice President Bushkin prepared andsubmitted to unit employees for their signature a statement,previously approved by Hershfield, absolving Respondentof any blame in regard to the use by employees of their ownvehicles for transportation of company tools or materials.Five employees, including George E. Trujillo, signed thestatements,which were "notarized" by Respondent's officemanager.15The statement, on Respondent's letterhead, readas follows:The undersigned, an employee of Nelson-HershfieldElectronics, herewith acknowledges and affirms that:(1)He is aware of company policy on use of personalvehicle in connection with his work.(2)He is aware that the company has and maintains(3)a delivery truck and driver to transport any toolsor matenal so requested by him to and from anyb site.te is never expected, nor shall he be requested,to transport anmaterials, that he in his ownjudgement [sicJ feels are detrimental to theemployee's vehicle in order to maintain the ve-hicles [sic] mechanical condition and/or appear-ance.That he mayrefuse tocarry materials hedeemsdetrimental to the vehicle without preju-dice to his position or employment.(4)He has never losta day's work, or an hour's pay,(5)because of his willingness, or lack of it, to carryany company tools or matenal.He is reimbursed not less than ten cents ($. 10) permile for every mile driven for the company, ex-13SoundContractorsAssociation,162 NLRB No. 4514Although Hershfield did not elaborate on thiscryptic remark,it suggeststhat he preferred to deal with a business agent who was more tractable andreceptive to his views.15The five were.John D.Castle(an admitted supervisorand part-timetechnician),Robert G. Kuhn, Jr, CharlesS.HarperJr, Joe West, andGeorgeE Trujillo. Raymond J. Grabowy,union shop steward, signed thestatement next day, under circumstances presentlydescribed33cepting one trip to work in the morning,and onetrip to return from work in the evening.Further,the undersigned herewith affirms,he has noobjection to the use of his vehicle in accordance withpolicy stated above, and that he has never been re-quested to use his vehicle in anymanner he feels isdetrimental to the vehicle or unfair or discriminatoryto other workmen.Signature:DateAs for Trujillo,he testified,without contradiction,16 thatBushkin sent for him and told him that the Union hadcharged that employees were being required to use theirpersonal vehicles to transport company equipment and ma-terials.Bushkin pointed out that the phrase "companyequipment"could by definition refer to a small test meter,and that, if the Company were required to abide by theunion contract to that degree, employees would not be al-lowed to carry even a small meter to the job in their personalcars.Maintaining that this would result in an absurd situ-ation,Bushkin told Trujillo that the purpose of the state-ment was to convince the Union that employees were notbeing compelled to transport company tools and materialsin their own cars,and that,in any case,they had no objec-tion to doing so C.17 During the conversation,Bushkin alsostated that the Company regarded the union contract as amere"guideline,"not as a blueprint for the operation of theCompany's business.18 Trujillo left Bushkin's office and onhisway out signed the statement,which was lying onCastle's desk.Later the same day, Bushkin summoned Raymond J.Grabowy,the union steward,to his office for the samepurpose.When Grabowy arrived,Bushkin chided him, andasked whether he was trying to impede the work by tellingemployee Kuhn that he was not required to carry tools andequipment in his personal automobile.Grabowy explainedthat-he had done so on instructions from the Union, basedon the decision reached at the recent JCC meeting.Bushkintold Grabowy that the Company had no use for any em-ployee who could not carry some compan equipment in hiscar, and repeated what he had previously told Trujillo, tothe effect that the Company regarded the contract merelyas a "guideline,"and that it was not binding on Respondent.Later in the day, Castle called Grabowy over to his deskand, pointing to the statement prepared earlier by Bushkin,asked him to read and sign it. Upon reading the document,Grabowy said that he saw no reason to sign it because it wascontrary to the union agreement,and, in any event,did notapply to him since he did not use his personal automobilein his work but drove a company vehicle.5.Respondent replies to the Union'sletter of February 17On February18 also,the sameday that Bushkin securedthe affidavits from the employees, Hershfield replied to theUnion's letter ofthe previous day, and referring to a "blan-ket letter" in the Union's file containing a "permanent re-16Bushkin did not testify and there was no showing that he was unavaila-ble at anytime during the hearing17Art V, sec.19, the applicable provision of the contract readsSection 19. No workman shall use his own automobile or other vehiclein a manner considered by the Business Manager oftheUnion to beunfair to other workmen. Should an employee be required to use hispersonal convenance[sic] in any manner to accommodate the Employer,he shall be compensated therefor at the rate of not less than ten (10)cents per mile for passenger cars and ten(10) cents per mile for pickuptrucks.18Bushkin did notactuallyuse the word"blueprint " However, the wordmore nearlyconveys theconnotation Bushkin probably intended. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDquest for qualified employees,"renewed the request. Rely-ingon article II, section 1, of the contract,Hershfield assert-ed that it was the Union's responsibility to "providecompetent employees."The letter charged that the Unionhad `failed to recruit,train and provide a source of compe-tent employees"and failed,since the"inception" of thecontract,on August 14, 1967,to "initiate anyof the prac-tices necessary to meet its commitment to the ElectronicIndustry," and that,since the union representatives were"inside wiremen"rather than "electronic technicians," theywere not"sufficiently knowledgeable to adequately servethe `electronic technicians'and the industry. 'For thesereasons,the letter continued,"until such time as the unionis no longer in contract default and its representatives dem-onstrate their ability to satisfy the need of the industry,"Respondent would(a)continue to obtain employeesthrough channels and sources other than the Union; (b) paythese employees a salary commensurate with the ability ofeach,as determined by the Company's own methods oftesting and evaluation; and (c)continue to work these em-ployees at such times and hours deemed convenient to theCompany.With regard to the Union's charge that employees werebeing required to use their own cars to haul company toolsand material,the letter referred to the copy of employeestatements,enclosed with the letter, previously described,and asserted that the Company would continue"this 15year practice established within our industry."The letterrejected the Union's contention of discrimination,chargingviolation of article V,section 19, of the contract(regardinguse of employees'vehicles to haul company tools,etc.), as"capricious,unfair, and discriminatory against the employ-ees and the company."Hershfield further asserted in theletter that,while Union Representative Elsner had "maderepeated references to the policies pertaining to the insidewiremen,"the Company was not signatory to a contractwith those employees and, therefore,had no interest in thatarea.As for other charges made in the Union's letter,Hersh-field contented himself with enclosing additional employee"affidavits,"purportedly refuting those claims as unfound-ed.19It is significant that, in his reply to the Union's letter,Hershfield did not specifically deny the Union's charge thatRespondent had failed to pay overtime rates, as requiredunder the contract.206.Respondent learns of Grabowy'sappointment as union steward;Hershfield's reactionSoon afterGrabowy'sencounterwith Castle on February18,Hershfield sentfor Grabowy, told him thathe had seen19Thetwo additional affidavits consisted of one,by Trujillo,to the effectthat he had never worked at a jobsite at 13th Street and McDowell,and thathe had never worked under the supervision of Kuhn;the other,by Harper,to the effect that he was employed as a journeyman technician and had neverworked under the supervision of Kuhn on any jobsite,although Harperaverred in the affidavit that he did visit the site at 13th and McDowell Streetson one occasion to check the installation in progress and supervise Kuhn.20 Despite Hershfield's denial that apprentices had been workingwithoutsupervision,contrary tothe provisions of the contract,and in spite of theaffidavits enclosed with the Company's letter to the Union,according to theminutes of the JCC meeting of March 13,1969, introduced in evidence,hereinafter discussed, the JCC decidedas to this issue:We find Nelson-Hershfieldguiltyas Section8 and Article V clearlystates that a helper shall be accompanied by and work under directsupervision of an installer or technician.the Union's letter notifyingthe Companyof his appoint-ment as union steward,and asked him ifthiswere true.When Grabowy confirmed this,Hershfield asked him whyhe had accepted the post. Grabowyexplained that he wasthe onlyunion memberemployed by the Company at thetime.Hershfieldasked Grabowy if herealized that he was"in the middle,"sincecompany policywas at oddswith theunion agreement,and sooneror later Grabowywould findhimself at loggerheadswith Hershfield.Hershfield advisedhim to think aboutit and"get [himself]out of the middle,"if he wantedto continue his congenial relationshipwith theCompany. Hershfield assured Grabowy that,in the next1-1/years remainingunder theunion contract,he couldfind "any numberof good reasons"for discharging him.Finally, Hershfield asked Grabowy why he hadrefused tosign the statementwhich Castle hadsubmittedto him. Gra-bowy repeated what he had told Castle.217.The overtimecompensation issue;disparagement and derogationof the UnionDuring the discussion,Grabowy complained that Re-spondent was not paying field employees for overtime.Hershfieldtold him that the Companyestimated its bids onthe basis of straight-time wage rates,he could not "com-pute" time-and-a-half rates into his "fixed figures," andwas, therefore, obliged to work his men at straight time onSaturdays.Hershfield added that some of the men had actu-ally asked to work onSaturdayand he agreed to let themdo so,presumably,at straight time. Moreover,Hershfielddeclared,he would"work his men any damn well time hepleased."22Hershfieldobjected that the Unionwas notproperly rep-resenting the sound employees because they numbered amere 30,out of a union membership of more than 1,000wiremen,and that the Unionfavored wiremen over soundunit employees.Hershfieldadded that,at some time beforethe expiration of the collective-bargaining agreement withthe Union,he intended to approach either the Communica-tionsWorkers ofAmerica (CWA) or the Teamsters Unionwith a view to having one or the other organize theCompany's field crew because hefelt that they,too, werenot receiving the representationto whichthey were entitled.Hershfield boasted toGrabowythat the Company had setaside a$10,000 war chest with which to combatthe Union,and concluded by askingGrabowywhether he intended torepeattheir conversation.Grabowy saidthat he did notbelieve so,and Hershfield remarked that if he did,he wouldden it 23I ershfieldadmittedthat he had told Grabowy that theemployees had become"the unwittin captives" of the Un-ion. Referring to his answerto theUnnion's letter, in whichhe had declared that the men were not receiving properunion representation,Hershfield testified that hetold Gra-21Next morning, February 19,Bushkin asked Grabowy what he intendedto do about signing the statement regarding use of personal vehicles to haulcompany tools or materials,though stating that Grabowy could suit himself.Grabowy finally signed the document.22Under the existing labor agreement,the regular workweek consisted of40 hours, Monday through Friday,from 8 a.m. to 4:30 p.m. (with one-halfhour for lunch).The agreement permitted a change in daily starting time,when justified, especially during the summer months, by mutual agreement.Work performed outside the regularly scheduled hours,and on Sundays, wasrequired to be paid for at scheduled hours,and on Sundays,was required tobe paid for at time-and-a-half the straight-tune rate(art. V,secs. 1, 2, 3, and4)'23 In his testimony,Hershfield blatantly admitted that the Company hadset aside such a sum for that purpose. NELSON-HERSHFIELD ELECTRONICSbowy that he, Hershfield, was doing everything in the inter-est of theCompany to "extricate us froma very despicablecondition," intedecting that the "subject of the interroga-tion to [sic)the non-union men as towhether they love theirfamilies or not was going to stop even though it couldn't beproven."24He furthertold Grabowy that:until such time as there was a business agent for theunion that was on the job acting in the total interest ofus asan employer of electronic workers, that we wouldnot recognize the union as acting in any particular areain good faith; that the union had captured the electron-ic technicians solely to suppress them and control theirwork in reference to their skills, ... so that the lessintelligentelectricianswould beprotected under thefacade of the union agreement and this is,in essence-Itold him that I intended to fight the union with everylegal,mental and moral resource at my command andI told him to stay out of the middle of it. Told him tooutout of it. I also told him that if his performance onthe job hadn't been too well, too good, and [sic] thattherewas athousand and one reasons why we coulddischarge a man if we wanted to discharge a man.Hershfield further testified that during the conversation hereferred to the CWA as an "honest labor organization,"adding,I told him that if we had a battle to fight out onthe job, that we wouldn't have some electrician withoutfull intellect going out and representing them, that wewould have a man whose only interest was the electron-icworkers, and I told him I made no secret of myposition in this matter.Hershfield also mentioned the Teamsters Union, in thisregard, remarking that "they would be fine compared withthe situation we are in now." In his testimony, Hershfieldunhesitatingly confirmed that he told Grabowy that theCompany had set aside a reserve of $10,000 with which tocombat the Union, stating, "Absolutely ... I told Mr. Gra-bowy that in our corporate financial statement that it wasmy intention to put aside [a] $10,000 reserve to fight theIBEW Local 640 and to get the millstone from around thecorporate neck."8.Subsequent developments; proceedingsbefore the Joint ConferenceCommitteeTreating the Company's letter asa response to th e griev-ances containedin the Union's letter of February 17, theUnion wired Respondent on March 7, as follows:IN REFERENCETO THE GRIEVANCESUBMITTEDIN WRITING BYTHIS LOCAL UNION TO YOU ON FEBRUARY 17,1%9 AND YOUR AN-SWERTO THOSE CHARGES BECAUSE OF OUR NOT BEING ABLE TORESOLVETHAT GRIEVANCE IN ACCORDANCE WITH ARTICLE 3 SEC-TION 2 OF THE CURRENT SOUND CONTRACTORS ASSOCIATIONAGREEMENTAND THIS LOCALUNION I HEREBYREQUEST THEJOINT CONFERENCE IN COMPLIANCE WITH ARTICLE 3 SECTION 4OF THEAFOREMENTIONED AGREEMENT.A copy of thistelegram was furnishedto JCC ChairmanSpitz.On March 11, Spitz notified Respondent of a specialmeeting,pursuant to appropriate provisions in the laborcontract for such a call, to be held at the Union's office onThursday of that week, to consider the Union's grievances,and requested Hershfield's attendance at the meeting. In24 This allusion was not further explained.35addition, Spitz telephoned Bushkin, requesting him to at-tend the meeting because, Spitz informed him, as JCC chair-man, he did not wish to have the matter decided withoutaffording the Company an opportunityto present its side ofthe case.The following day, Hershfield wrote the Union,acknowl-edging the telegram requesting a meetingofthe JCC, andstating that since the "lettersuggestedin the [Union's] com-munication" had not been forthcoming, the Company wastaking no action.25 The letter concluded that the Companywould confer with its attorney, on March 17, to review itsposition, and would then advise the Union "of our action."On March 12, Hershfield, on behalf of Respondent, re-plied to Spitz' letter of March 11, notifying him that the 37Company would not "need the services of the Joint Confer-ence Committee," and concluded,Pursuant to agreementreached January 17, 1969, withI.B.E.W. Local 640, we are now following an independ-ent course in our labor relations.We have been notified by the Union of their desire tomeet in Joint Conference, and we are in the process ofdrafting a reply and preparing for independent actionin this matter.Next day, the Union notified Respondent by telegramthat, because the Union had made arrangements for theattendanceof witnesses,who would be greatly inconven-ienced by any continuance of the proceeding, it intended toproceed with its charges against the Company before theJCC. Respondent's attorney replied by telegram, as follows:IN OUR VIEW AFTER REVIEW OF CONTRACT CONCERNING NELSONHERSHFIELD ELECTRONICS SUBJECT OF MILEAGE IS MODIFICA-TION OF CONTRACT AND NOT SUBJECT TO JOINT CONFERENCECOMMITTEE SOUND CONTRACTORS WE ARE WILLING TO MEETWITH YOU NOT THROUGH JOINT CONFERENCE COMMITTEE CON-CERNING THIS MATTERManifestly,Wilks' reply to the Union's telegram,notify-ing Respondent of the .10, meeting, was wholly unrespon-sive. Ignoring the other issues raised by the Union's letterof February 17, namely, (1) Respondent's failure to paovertime, as required by the contract; (2) its refusal to abideby the hiring hall provisions; and (3) its practice of permit-ting helpers to work without supervision, Wilks' reply dealtonly with the "subject of mileage," which he sought to treatas modification of the contract provisions relating to the useof employees' vehicles to transport company tools andequipment. Moreover, Wilks' response rejected the prospectof a hearing before the JCC, thoughexpressing a willingnessto meet with the Union separately, a flagrant determinationto avoid the grievance procedure of the contract.A meeting of the JCC was held on March 13, 1969, todiscuss the Union's grievances. Present, on behalf of thecommittee members,wereChairman Spitz and Jim Clark(member Bill Wallace being noted as absent); on behalf ofthe Union, Local Secretary Henthorn, Henry McIntyre, 26and Jim Dunn. No representative appeared on behalf ofRespondent.The exchange of correspondence, already described, in-cluding thetelegrams,was submitted at the meeting. Wit-nesses wereheard, and a tape recording was made of theproceedings. Although, as the General Counsel concedes,25 It will benoted that theUnion's telegram made no mention of any letterto follow, and no further explanation was offered as to what Hershfieldmeant by the reference26 Not tobe confused with Paul McEntire,Respondent's former vice presi-dent of operations,mentioned later 36DECISIONSOF NATIONALLABOR RELATIONS BOARDthe JCC's findings and determination are in no sense con-trolling on the issues in this case, it is noteworthy that theJCC found the Respondent "guilty" of (1) failing to payinstallation personnel overtime, as required in the contract;and (2) violating article V, section 8, requiring that a helpershall be accompanied by and work under the direct supervi-sion of an installer or technician. The JCC further held that,on the basis of the evidence presented, Respondent was.,not guilty" of (1) hiring personnel directly rather thanthrough the hiring hall,while reaffirmingthe Union's "ex-clusive referral rights" under the contract, and (2) becausethe Union had failed to submit evidence that the JCC'searlier ruling regarding the hauling of company tools andequipment in employees' own vehicles had been communi-cated to Respondent, and because it may not have beenaware of the JCC's ruling, the grievance would not be sus-tained. The JCC instructed the Union, however, to notifyRespondent of this ruling so that it would abide by it in thefuture. 79.Further protestsagainstRespondent'sfailure to pay overtime wages;complaints regarding jobclassificationsAbout March 20, a oup of employees, including UnionSteward Grabowy, Trujillo, West, and Kuhn, met withManager Castle concerning some of their grievances. Gra-bowy again protested the Company's failure to compensateemployees adequately for working overtime. Castle re-sponded that it was company policy to pay for overtimework at straight-time rates.According to Trujillo, Castlestated that the Company estimated its bids on the basis ofstraight-time wages and, except in special circumstances, allemployees would be paid at straight time for work in excessof 40 hours a week.Grabowy also asked Castle why Trujillo, who had beenworking as a serviceman, had been transferred to the instal-lation department as a helper and paid the helper's rate.Castle replied that the decision had been made by Hersh-field and Bushkin, and that there was nothing he could doabout it. Grabowy also questioned Castle about the jobclassifications,protesting that he was the only journeymanin his classification, while the remaining employees wereclassified as helpers. Grabowy charged that this was a viola-tion of the agreement, providing that a helper must workunder the direct supervision of a journeyman and protestedthat, although helpers had been permitted to work withoutsuch supervision, they were only paid helper's wages.10.The so-called bonus payment planin relation to theovertime pay issueNotwithstanding the wage and hour provisions of thecollective-bargaining agreement,28 Respondent, without no-27 As the General Counsel properly points out in his initial brief, theevidence discloses that Business Representative Ross had already notifiedHershfieldof the JCC's determination in regard to this issue in his letter ofFebruary 17.Moreover,during the next 2 days,Respondent procured thesignature of employees to statements purporting to exculpate Respondentfrom any misconduct in this respect.It is,therefore,evident that Respondenthad previouslybeen put on notice thatthe JCC had decidedthis issueadversely to Respondent.Since Respondent's letterof February18, enclosingcopies of the"affidavits,"was beforethe JCC atthismeeting,it is evidentthatthe committeeapparently overlookedor ignored this, in stating thatRespondent had not been apprised ofthe JCC'searlier ruling.21 See fn 22.tice to or consultation with the Union,maintained a so-called"bonus payment plan" which,the General Counselcontends,was, in fact,a thinly disguised method of payingemployees at straight time for overtime work,defined in theagreement as all work performed outside regularly sched-uled working hours,exceeding 40 hours a week, and inexcess of 8 hours a day, between 8 a.m. and 4:30 p.m.,Monday throughFriday,and on Sundays,for which thehourly rate was time-and-one-half straight time.Paul McEntire,Respondent's former vice president,testi-fied that, prior to his appointment to that position, bothbefore and after the execution of the collective-bargainingagreement,he had had occasion to work for the Companyin excess of 40 hours a week.29During 1965, McEntire testi-fied,in connection with an investigation of Respondent'soperations,theWage-Hour Division of the Department ofLabor sent letters to employees,including McEntire,notify-ing them that Respondent owed them backpay for overtimework.30Soon afterward,Hershfield held a meeting in his office ofall the installation department employees,some four or fivein number.Hershfield acknowledged to them that the Com-pany had been investigated,and indicated that he wasaware that certain employees had received letters from theWage-Hour Division.He told them, however,that if theyexpected to collect any moneys claimed to be due them,they would be obliged to sue the Company,and that if theyelected to do so,they would be out of a job. Hershfield alsoannounced that it was a matter of company policy to paywages at straight-time rates for all hours worked,regardlessof overtime.Some 3 or 4 months later,while McEntire and Troy Sea-ley, a sheet metal mechanic, were in his office,Hershfieldtold them that he was initiating a "bond program" at theCompany.Under this program,employees were to keeptrack of, and turn in the record of, all their overtime, forwhich they would be paid at straight time,and instead ofshowing their overtime earnings on theirpaychecks, theovertime wages so earned would be placed in a bond ac-count for them.In a subsequent conversation in Hershfield's office, notlong afterward,while only McEntire was present, Hersh-field told him that certain employees were willing to workovertime at the straight hourly rate, and that whenever,overtime work was necessary,he was to assign it to theseemployees.With regard to overtime compensation soearned,Hershfield told him, these employees would be paidunder the "bonus plan." Although, according to McEntire,he had no personal knowledge as to whether these employ-ees were actually paid for overtime work in this manner, hetestified that he,himself,was paid for overtime under the"bonus plan. "3129McEntire had been in Respondent's employfor about 6-1/2 years, from1962 until November1968. Hired originally in the manufacturing area, heworkedsuccessively at buddingprototypepreamplifiers; as an apprenticeinstaller, journeyman installer,installation manager, and service technician,and, finally,in late 1966, and early 1967, as vice president of operations. Inthis latter capacity,his duties included dispatchingservicetechnicians to, andchecking out, installationjobs,detailingjobsand materials, estimating jobs,and assistingon "hardservice calls "McEntirevoluntarilyterminated hisemploymentwith Respondentin November1968.At the timeof the hearing,he was employed as installation manager with Executone of Arizona, amember of the Association,whose president,Spitz, was administrative vicepresident of Executone30 There was no contention at the hearing that McEntire was, at the time,exempt from the overtimeprovisionsof the Fair Labor StandardsAct or ofthe collective-bargainingagreement.31McEntire testified thatunder this "bonus plan, participating employees"wereto keep track of overtime hours orextra hours, over eight hours, NELSON-HERSHFIELD ELECTRONICSMcEntire had previously maintained his own daily timesheet, showing hours worked outside his regular hours,which he turned into the Company once a month. Later,employees under McEntire's supervision, while he was in-stallationmanager,who worked under the "bonus plan,"maintaineddaily time sheets which they turned into theCompany each week, reflecting the number of hoursworked inexcess of40 hours a week, 8 hours a day, orSaturday. The bonus time sheet was so designated on amimeographed form, and employees working overtime un-der McEntire's supervision turned in two time sheets, onefor their regular time, the other for bonus time. After Mc-Entire became vice president, the time sheets were turnedover to him for verification before being delivered to Bush-kin for approval. This procedure remained in effect duringMcEntire 's entire tenure as vice president, until he terminat-ed his employment in November 1968. It is thus apparentthat the so-called "bonus program" was in effect at leastfrom the date of the collective-bargaining agreement, Au-gust14, 1967, until November 196832During this period, in his capacity as vice president andinstallationmanager, McEntire asked Grabowy on four orfive occasions if he would be willing to work Saturdays atstraight time. Grabowy firmly refused, and when McEntirereported this to Bushkin, he was told to select someone elsefor Saturday work. McEntire testified, however, that whenGrabowy did work a few times on Saturday he was paid atovertime rates after McEntire first cleared it with Bushkin.Although McEntire could not testify whether Grabowy everreceived any bonus payments, payroll records introduced inevidence indicate that he did not receive any bonus pay-ments during the period of his employment.During 1968, Trujillo, Harper, Castle, and Kuhn workedunder McEntire's supervision. From time to time duringthis period, these employees worked in excess of 40 hoursa week and 8 hours a day, and on Saturdays. Pursuant toMcEntire's instructions, these employees maintained theirown overtime records on separate bonus sheets. AccordingtoMcEntire, Hershfield notified him that he had discussedthis with each of the employees separately, and Hershfieldlater told him which employees had agreed to work underthe "bonus plan."Under the bond program, as distinguished from the bo-nus.plan, certain company executives were permitted toparticipate in a program under which a fixed sum of moneywas deposited each month into the executive's bond ac-count.When the amount on deposit reached the sum of$500, the Company issued a dividend-bearing bond in thatdenominationto the executive.33Confirming McEntire's testimony that Hershfield hadSaturdays," which were then to be turned in on a "bonus sheet"It is evident,not only from McEntire's testimony, but from Hershfield's testimony, aswell, that there was some confusion between the"bonus plan" and the "bondprogram,"presently discussed The two programs were apparently separateand distinct. Under the bond program, the Company set aside funds for keyemployees,which were applied to the acquisition of company corporatebonds paying dividends.Bonus payments,however,were apparently creditedto the employee's account,with the privilege of drawing against these funds32 No findings of unfair labor practices are, of course, based on eventsantedating the Section 10(b) period(more than 6 months prior to the filingand service of the charge)The evidence is recited merely as background andto explain the origin of the"bonus plan" as it related to the overtime issues33 This company bond was not offered to rank-and-file employees, and isnot to be confused with the so-called bonus plan. McEntire explained,Well, the bonus payments, as far as I was to understand, were for anyof the employees that had agreed to work such, or to take any hours overeight hours a day or Saturdays,over 40 hours,and enter them into thisbonus sheet and keep track of them and the sheet was turned in andthere,Idon'tknow. I won't say what happened to them37told him and other employees that,as a matterof companypolicy, wages for all hours of work would be paid at straighttime, Hershfield admitted that he informed employees thatthey would be paid for all hours worked over 40 a week atstraight time 3aWhile acknowledging the existence of the bonus paymentplan, Hershfield denied that the bonus payments were inlieuof compensation for overtime work computed atstraight time. Payroll records for the months of August andSeptember 1968, however, disclose a separate column head-ed "Bonus," showing3 bonus payments in varyingamountsto several employees. 5 The General Counsel's studious andpainstaking analysis of these records demonstrates that,with few exceptions, the bonusearnings appear to be inmultiples of the hourly rates, allowing for possible arithme-tical errors or a rounding off of the exact figure.Without undertaking to analyze all the payroll records forspecific employees, and, using Trujillo's payroll records andpaycheck stubs as illustrative, the recordsrevealthat, be-tween September 8, 1968, and April 13, 1969, Trujillo re-ceived actual overtime pay in10 instances, for from 1 to 4hours, and, in one instance, 12 hours, for which he was paidat the rate of time-and-a-half. Duringthis sameperiod, hereceived 12 bonus payments,ranging in amountsfrom $3.44to $27.75. Contending that these bonus paymentswere actu-ally wages for overtime work at straighttime, the GeneralCounsel has convincingly demonstrated by analysis of 50bonus payments made to various named employees, thatthese bonus amounts actually represented multiples of thestraight hourly rate. By way of illustration, a bonus of $5.20paid to Trujillo on September 8 is equivalent to 2 hours atthe straight hourly rate of $2.60; the bonus of $3.45, paidon September 15, 1-1/2 hours at the increased hourly rateof $2.75; the bonus of $6.88, paid on September 22, theequivalent of 2-1/2 hours at the straight hourly rate of $2.75; the bonus of $27.75 paid on November 24, 9-1/4 hoursat the straight hourly rate of $3 an hour.It is altogetherimprobable, as the General Counselurges, that it is merecoincidence that the amount of the bonus payments, whendivided by the straight hourly rate of pay, almost invariablycorresponds to regular hours of work, or quarterly fractionsthereof.Be that as it may, and, wholly apart from this evidence,the record establishes numerousinstancesin which employ-ees worked in excess of 40 hours a week, for which Respon-dentdidnotpay them overtime at the rate oftime-and-a-half, as provided in the contract. Not only is thissubstantiated by paycheck stubs received in evidence butthis conclusion is also supported by Hershfield's own ad-mission that it was company policy not to pay overtime forhours in excess of 40 hours a week or 8 hours a day or onSaturday.Moreover, Hershfield freely admitted that hecommunicated this to the employees. Bushkin, in turn, car-ved out this policy by instructing McEntireto assign Sat-urday work only to those employees who were willing towork on that day at straight time.It is, therefore, clearlyapparent that Respondent utilized the so-called "bonus34 Although Hershfield's testimony was somewhat equivocal on the sub-ject, heconcededthathe had discussed this with servicemen and that thatwas what he told them.It is not altogether clear whether Hershfield intendedto limithis answers to servicemen or to unit employees generally. The factis,however, that generally,with the exception of work on federally financedor similar projects,requiringpayment of overtimerates,employees workingovertimewerepaid at straight-time rates for work in excess of the regularworkweek.35 These were Howard Anderson, CharlesHarper,Jr.,Robert Kuhn,George Trujillo, and Joe West Nobonus payments appear forGrabowy(who had refused to workovertime at straighthourlyrates),Charles Stuartor VirgilWilmarth, Jr 38DECISIONSOF NATIONALLABOR RELATIONS BOARDplan"as a subterfuge for circumventing the overtime pro-visions of the collective-bargaining agreement,to say noth-ing of the Tadof the law,which,as has been previous-ly noted,had occasioned an investigation by the Wage-Hour Division of the Department of Labor.Moreover,Respondent's explanation of the"bonus plan," and the cur-cumstances under which these bonuses were earned, were,if not deliberately misleading,wholly convincing.For one thing,Hershfield seems to have deliberately at-tempted to confuse the issue by confounding the "bonusplan' with the"bond program."In his effort to explain thebonus plans,he testified, "Well, if we have a call at midnightwe may give someone extra money.I think last year we paidout to employees that are not even under the union contractin the form of various bonuses,additional money for per-formances,in the amount of$5,000 relating to variousthings."According to him,such payments were wholly un-related to the number of hours actually worked.Again, hetestified, "Well, I just moved six truckloads of material overhere in Phoenix when we moved back here and we workedseven days a week, ten hours a day and in addition to payinggthe necessary overtime,after we purchased the Packard-Beoperation,I gave the men a hundred dollars apiece. It hadno relationship whatsoever with the time we worked. I wasjust grateful for their efforts."Elsewhere,he sought to account for the bonus paymentsas compensation for travel time in making service calls, andthe like,which were paid for at straight-time rates. Otherinstances,cited by Hershfield,entitling employees to a bo-nus, were situations in which an employee had been able tolocate and remedy trouble in a switchboard of a customer,which has been causing an excessive amount of service calls.Here,again,according to Hershfield,bonuses were based,not on the actual time spent,or on whether the work wasperformed during regular working hours or overtime, but onthe result accomplished.Asked how he determined theamount of the bonus to be paid in such instances, Hersh-field took refuge in saying that the decision was Bushkin'sresponsibility.Hershfield conceded,however, that in sub-mittingg bids for contracts,he calculated his bids on the basisthat all labor would be paid for at straight time.Indeed, ifreal bonus payments were, in fact,made, the payroll recordsdo not reflect that they were made for the reasons assertedby Hershfield.Thus,in nearly all instances,bonus paymentsshown on the payroll records appear in odd amounts ratherthan lump sum payments as would have been expected ifHershfield's explanation is to be credited.It is,therefore,more credible,as the General Counsel contends,that thebonus payments appearing on Respondent's payroll recordsactualry represent wages determined by multiplying the to-tal number of hours,or fractions thereof,worked by thestraight-time hourly rate.The General Counsel's contention, that the so-called bo-nus payments were,in fact,based on a straight hourly ratepaidin lieu of overtime compensation,is supported by theevidence that bonus payments were entered in the columnof the payroll ledger showing regular hours of work ratherthan in the column designated as overtime earnings.Hershfield's purported explanation for this,that it was moreconvenient to enter the bonus payments under regular hoursand such action would result in their discharge,lends fur-ther credence to the conclusion that Respondent failed tocompensate the unit employees at overtime rates, as re-quired by the contract, if not by law.36While the record does not establish with particularitywhen the Company first initiated its "bonus plan," it maybe assumed that it antedated the execution of the collective-bargaining agreement.Nevertheless,when Respondent, asa member of the Association, became a party to the collec-tive-bargaining agreement,it automatically assumed all theobligations thereunder,including the overtime provisions,which superseded any preexisting wage and hour companypolicy. It is, therefore, immaterial that the bonus policy mayhave been in effect prior to the time the collective-bargain-ing agreement was executed.The record amply establishes that, subsequent to the ex-ecution of the collective-bargaining agreement, Respondentmaintained or continued in effect a policy of paying unitemployees for overtime at straight-time rates, contrary tothe applicable provisions of the contract, to circumvent itswage and hour provisions, as well as the provisions of theFair Labor Standards Act, by designating as "bonus pay-ments" wages paid at straight time for work in excess of 40hours a week or 8 hours a day or on Saturdays.It is undisputed that Respondent continued this policy,notwithstanding the execution of the collective-bargainingagreement, without notice to or consultation with the Un-ion, and in derogation of its status as exclusive bargainingrepresentative. By such unilateral action, which drasticallyaltered basic provisions of the contract relating to overtimecompensation, to the detriment of the unit employees; byfailing and refusing to pay overtime compensation,as pro-vided for under the contract; and by refusing to complywith the grievance procedure regarding this issue, Respon-dent has failed and refused,and continues to fail and refuse,to bargain collectively with the Union as exclusive bargain-ing representative ofits unit employees, thereby violatingSection 8(a)(5) and (1) of the Act.11.The wage and classification provisionsApart from his charge that, since about January 1969,Respondent unilaterally changed the terms and conditionsof employment of its unit employees with regardto wages,grievances,and hiring procedures, as alleged in the com-plaint, the General Counsel contends that Respondent hasviolated the provisions of the contract relating to classifica-tions, by failing to pay sound and signal technicians theminimum hourly rate of pay provided for in the contract.The contract provides:Article VHOURS-WAGES-WORKING CONDITIONSSection 8. Classifications. The term "Sound & SignalTechnician" shall apply to a journeyman who is qual-ified in phases of the work covered under this contract,and who isengaged morethan fifty percent of his timeof work because there was more space in that column than"in the one headed "overtime,can hardly be taken seriously.Moreover, the fact that Hershfield notified the employeesthat, although the Company had been under investigationby the Wage-Hour Division of the Department of Labor,which had apparently advised employees that they wereentitled to overtime compensation, if they sought to collect,they would be obliged to institute suit against Respondent,36 Thefact that in isolated instances,with Bushkin's approval,Grabowy,and possiblyothers, actually received overtime compensation, does not re-quire a different conclusion.Those instances in which Grabowy was actuallypaid overtime generally involvedwork on public projectsfor which overtimecompensation was mandatory Moreover,it should be noted that when Gra-bowywas actually paid overtime,these earningswereentered as overtime,not as bonus paymentsThe recordestablishes that at no time during his2-1/2 years'employment with Respondent was he ever paid a bonus NELSON-HERSHFIELDELECTRONICSin the technical electronic phases of work (m any forty(40) hour period).The term Sound andSignal Installer" shall apply toa journeyman who is qualified and works in all phasesof the work covered under this contract and who isengaged morethan fifty percent of his time in the in-stallation of equipment and systems (in any forty (40)hour period).The term "Sound and Signal Helper" shall apply to anemployee who works in all phases of the work coveredunder this contract as a helper and who will absorbon-the-job training.A helper shall be accompanied byand work under direct supervision of an installer or techni-cian,and may advance his status to installer or Technicianor both by this training.The company shall exercise solediscretion in evaluating the progress of helpers. [Em-phasis supplied.]Article V, section 10, entitled "Wages," provides for aminimum hourly rate of pay for sound and signal techni-cians, as of August 1, 1968, of $3.50 an hour. The compara-ble rate for soundand signalinstallers as of the same dateis fixed at $3.30 an hour; and for sound and signal helpers,$2.60 an hour. Specifiedincreasesin each of these classifica-tions areprovided for commencing on the next anniversarydate,and onJanuary 1, 1970.37As noted above, the classification of sound and signalhelpers provides that such employees shall be accompaniedby and work under the direct supervision of an installer ortechnician, in contrast to the definition of sound and signaltechnicianwho is a journeyman who devotes more than 50percent of his time in the technical electronics phases ofwork during a given 40-hour period.The General Counsel contends that George Trujillo washired by Respondent in August 1968 as a service technician,at a starting hourly rate of $2.60, although he was entitledto the minimum hourly rate of $3.50 an hour. According toTrujillo, he performed the work of a journeyman technicianfrom about August 8 or 9 until about February 12, 1969.The Company, however, hired him as a helper, and, accord-ing to Respondent,Trujillo performed the work of a helper,and waspaid the corresponding hourly rate. The circum-stancesunder which Trujillo went to work for Respondentwere asfollows:Earlyin August, in response to a help wanted newspaperadvertisementfor a service technician, Trujillo went to theCompany'soffice,where he was interviewed by Hershfield.Hershfieldtold Trujillo that the job was in the service de-partment, troubleshooting and repairing various sound sys-tems.At Hershfield's invitation, Trujillo completed anemployment application, setting forth his educational back-ground and experience. During his employment interview,Trujillo told Hershfield that he had been graduated fromthe UnitedStatesArmy Signal School in 1962, after a 6-month course as a radio repairman, that during a tour ofduty in Korea he had installed a number of sound systems,and that he had advanced to a job ofassistantshop fore-man.38 Trujillo also submitted to a written test which Hersh-fieldhad devised for all applicants for employment.37Wage differentials,based on length of service(first,second,or thirdyear)are also included.All scales are applicableto "Free Zone,"as definedin the contract.Travel time,transportation,and, underspecified circum-stances,necessary expenses,in not less than a stated amount,and, in certaininstances, board and lodging,are payableoutside the"free zone"39Hershfield later notified Trujillo to report and, when he didtold him that he had done well on the test and should bable to fill the position which Hershfield had in mind.According to Trujillo, he worked alone and without su-pervision on 99 percent of the jobs to which he wasassignedwhileworking for Respondent.Instancesinwhich heworked with another man involved jobs which normallyrequired two men to accomplish the assignment. Benchwork, consisting of repairs of equipment inside the plant,consumed about 10 percent of his time;the remaining timewas devoted to servicecalls inthe field. These includedinstallation and service of "intercom" and sound and signalsystems, all of which work he performed without help.While Trujillo served as a technician, Chuck Harper, theservicemanager, was the only other technician, and, ac-cording to Trujillo's uncontradicted testimony, he per-formed the same type of work as Harper. McEntire,Respondent's former vice president, who was in charge ofoperations from the time Trujillo was hired until late No-vember when McEntire left Res ondent's employ, testifiedthat, during that entire period,Trujillo performed as a jour-neyman and satisfactorily fulfilled the tasks normally as-signed to journeymen technicians. According to Trujillo'spayroll record, his highest hourly rate during his employ-ment with Respondent was $3 an hour. Under the applica-blewage scales of the labor contract, the rate forjourneyman technician at this time was $3.50 an hour.About February 12, 1969, Hershfieldsentfor Trujilloand, in Harper's presence, told Trujillo that, while he hadno fault to find with his work in the service department, inorder to achieve maximum efficiency, he wanted his em-ployees to be qualified in theareas ofboth service andinstallation.Consequently, he told Trujillothat, since hethought Trujillo needed more experience in installation, hewas transferring him from the service to the installationdepartment. Thereafter, until his termination, Trujillo per-formed installation work exclusively, which entailedinstall-ing sound signal andintercomequipment.Trujillo testified that, asan installer,he worked aloneapproximately 65 percent of his time and, when workingwith otherinstallers, performed the same work they did. Hisrate of pay from February 12, when he was transferred tothe job of installer, until April 4, 1969, when he leftRespondent's employ, remained at $3 an hour.At the time of the hearing, Trujillo was employed byExecutone of Arizona,39 a memberof the Association, as ajourneyman installer, under the supervision of McEntire,who had also joined Executone after leavingRespondent'semploy in November 1968. The record does not disclose theprecise date Trujillo first went to work for Executone, butitwas presumably not long after April 4,1969, when, as willpresently appear, he terminated his employment. It is rea-sonable to assume, therefore, that hewas found sufficient-lyqualified by Executone to perform the work of ajourneyman installer. This furnishes additional support forTrujillo's claims that, although Respondent classified himas a service or installer helper, while he was in Respondent's38 Trujilloalso testified that he had been responsible for installing soundsystems for Bob Hope's 1962 ChristmasShow in Korea and had received aletter of commendation from Hope for his services. The work he performedwhile in theArmedForces, Trujillo testified,was comparable with the workhe later did in Respondent's employ.39 It will be recalledthat JCC ChairmanSpitz was executive vice presidentand generalmanagerof this company. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy, he was actually a qualified journeyman servicemanand installer, and that he performed in both capacities ona regular basis.It is, therefore, found that, by classifying Trujillo as ahelperinsteadof a journeyman, in both the technician andinstallerclassifications, when, in fact, he was performing thework of a'journeyman in each classification, Respondentnot only violated the wage and classification provisions ofthe collective-bargainingagreementbut also unilaterallymodified those provisions, without prior ilptice to or con-sultation with the Union, in order to obtain services of ajourneyman at the lower rated pay of a helper. By suchunilateral conduct, Respondent has also engaged in unfairlabor practices within the meaning of Section 8(aX5). It isunnecessary to decide whether by such conduct Respondentalso violated Section 8(aX3) of the Act because the remedywould, in any event, be the same.Late in March, Vice President Bushkin told Trujillo thatthe Company was being investigated by the "Wage andHour Board," and that the Company had intimated to theinvestigator that it did not use time slips. Bushkin told Tru-jillo that the Company would appreciate it if he wouldconfirm this to the investigator. Trujillo did not commithimself.On April 4, a Friday, Trujillo voluntarily terminated hisemployment and asked Castle for his paycheck. Castle toldhim that he could not give him his check that day becauseone of the secretarieswas ill,but told him to return thefollowingTuesday.40When Trujillo returned for his paycheck on Tuesday,April 8, he was told by the secretary that before he couldobtain his check he would have to sign a general release,which she submitted to him. After reading the document,Trujillo told her that he could not "in good conscience" signit.She told him that unless he signed the release he wouldnot receivehis final paycheck. Bushkin, whose office was inthe immediate area,apparently overhearing the discussion,asked Trujillo why he was refusing to sign a release. Trujilloreplied that he saw no reason to signa release inorder toobtain a paycheck for work which he had performed. Bush-kin told him that in that event he could not have his check.Remarkingthat he was helpless to fight the Company alone,Trujillo told Bushkin that he would enlist the aid of theUnion, and left.Next day, Trujillo returned with Assistant Business AgentEisner,and asked for Hershfield. After keeping the menwaiting half an hour, Hershfield asked them to return laterin the afternoon. Elsner told Hershfield that he was onlythere to obtain Tru]ill o'spaycheck for him. Hershfield saidthat Trujillo would not be paid until he signed a generalrelease.Thereupon, Elsner told Hershfield that he wouldregard this meeting as the first step of the grievance proce-dure. Hershfield replied that it was a matter of completeindifference to him how Eisner regarded the interview. Tru-jillo wasnot given his paycheck for his final pay period, norwas he paid his tool allowance. Trujillo and Eisner then left.As of the date he testified at the original hearing, August 19,Trujillo had not been paid his final wages and tool allow-ance,and, in the absence of any showing to the contrary,itmust be assumed that he has not been paid the amountsdue him since.Although Trujillo testified that Mrs. Howe,the officemanagershowed him two checks, one covering his40 Art. V, sec. 15,provides that,when an employee is terminated or dis-charged,he is entitledto be paid allhis wages immediately,and, in the eventhe does not receive hispaycheckby quitting time on theday of thetermina-tion, "he shall be paid not less than an additional eight(8) hoursfor havingto wait until the followingday or [sic]8 hourspay for each day thereafter."final wages, and the other, his tool allowance,there was noshowing that he was actually tendered the checks. In anyevent, as it is clear that Respondent refused to deliver thechecks to him unless he signeda release, it is obvious thatany such professed tender would be of no legal effect.12.The hiring procedures under thecollective-bargainingagreementThe General Counsel further alleges that Respondent dis-regarded and refused to abide by the hiring provisions of thecontract by refusing to grant preference of employment toapplicants previously employed by members of the Associa-tion, as required by the contract. The pertinent provisionsare as follows:ARTICLE IIHIRINGSection 1.It is the intentions[sic]of the parties tocooperate in the matter of securing competent employ-ees whenever a vacancy occurs,or the staff of the em-ployer is to be increased.To this end, the Union shallbe the first source of referrals of applicants for employ-ment and to provide continued employment the em-ployer agrees to givepreference of employment toapplicants previous[sicJ employed as sound and signalinstaller technicians or helpers by employers of theSound Contractors Association.Section 2. The Union shall select and refer applicantsfor employment without discrimination against appli-cants by reason of or in any way affected by unionmembership, by-laws, regulations, constitutional pro-visions, or any other aspects or obligations of unionmembership, policies or requirements. All such selec-tions and referrals shall be in accordance with the fol-lowing procedures:The Union shall maintain a register for applicantsfor employment established on the basis of agroup listing. Each applicant for employment shallbe registered in the highest priority for which hequalifies. If any question arisesconcerning anapplicant's experience or ability it shall be the re-sponsibility of the applicant to furnish proof ofthis experience to the employer and the Union.Section 3. The Union shall be given forty-eight (48)hours from the time of receiving employers sic re-quest, Saturdays, Sundays and holidays excep, toprovide such applicants to the employer, and in theevent the Union does not have the proper experiencedapplicant to fill a request and an applicantis selectedoutside the Union's referral system, the employer shalladvise the Union [sic] a workman has been hired withintwenty-four (24) hours. The name, address, social secu-rity number, date of hiring, classification and rate ofpay of any employee hired, shall be given the Unionwithin sixty (60) days of employment.According to records received in evidence, the Uniondispatched the following applicants to Respondent on thedates set opposite their names:Jim DunnJanuary 6,1969Joe WestJanuary 13,1969Jim WilliamsJanuary 17,1969 NELSON-HERSHFIELDELECTRONICSHenry McIntyreApril 14,1969VernonA. VogelApril28,1969TonyIsabellaApril 30,1969All were rejected by Respondent;West on the ground ofinsufficient experience.West,however,was hired some 2weeks later, early in February 1969, at the rate of $3 anhour.Dunn,who testified that he had practically"grown up inthe business" (his father having owned a television shopwhich handled sound and intercom systems similar to thoseof Respondent),was first employed exclusively on soundsystems by Executone of Arizona,in 1966,when he beganas an apprentice,and progressed to the job of service man-ager early in the summer of 1968.At thetime of his inter-view with Respondent,Dunn completed an application,submitted to an examination,and furnished references. Ap-parently reluctant to take the written test,and offering, ineffect, to give a practical demonstration of his qualifica-tions,Dunn did not complete the examination.In a discus-sion lasting some 30 minutes,Hershfield told him,accordingto Dunn, that"he didn't want anybody workingfor him that wasn't as smart as he was," and suggested thatDunn call him in 3 or 4 days.Dunn thanked hue, and left,but did not call, concluding that Hershfield had decidedthat he was notqualified,and that he had been rejected.Despite this, Hershfield telephoned ColonelG. C.rejected.president of Executone,to inquire about Dunn. Aftersome discussion,Hershfield decided to reject Dunn,ostensi-bly because of his domestic problems.Nevertheless, VicePresident Bushkin later called Spitz at Executone, andasked him for his appraisal of Dunn.According to Spitz'uncontradicted testimony,he told Bushkin that "we werefull y satisfied with his work as a technician and an installerand as service manager and we would be very glad to givehim an excellent recommendation for this type of work, andIwas thanked for the information and that was the end ofitas far as that conversation was concerned."With regard to Henry McIntyre,undisputed evidencewas offered that, prior to his employment application onAril 14,he had been em loyed by Engineered Sound,UnitedTV, bothmembers of the Sound Contractors' Asso-ciation,and had also been previously employed by Respon-dent.Moreover, at the time of the hearing,McIntyre wasemployed as a sound and signal technician by ArizonaSound Company.Vogel,with previous experience as a sound and signalinstaller at the time of his application for employment, wassubsequently hired by United TV and D and M Electronics.In the case of Tony Isabella, as with the other applicantsfor employment,Elsner, himself a journeyman wireman,and assistant business manager of the Union for 18 months(as of the time of the hearing)who met and dealt withHershfield on a number of the issues involved here,testifiedthat he had personally observed the named applicants foremployment workingin the field as sound and signal techni-cians,installers,or helpers,and regarded them sufficientlyqualified for the jobs for which they applied.."tIt is significant that, while Respondent rejected the appli-cants for employment referred by the Union,it hired severalemployees after January 16 who were not referred to Re-spondent by the Union.Thus,in addition to Joe West,42 the41According to Elsner's uncontradicted testimony,registrants at the unionhall are required to complete a form,furnishing the registrant's backgroundand employment history,which is maintained at the union hall.'2 This employee,who had been referred by the Union and was initiallyrejected by Respondent, was later hired"off the street."According to Hersh-41next employee hired after January 1 was Virgil Wilmarth,hired as a helper in the latter part of the week ending Janu-ary 26, at $2 an hour; Donald Kingsbury, during the weekending March 30, 1969, as a helper at the rate of $2.50 anhour; Charles B. Stuart for the payroll period ending April27, as a helper at a startingrateof $2 an hour,receiving$3an hour as of the date of the hearing; and Charles H. ITa s,for the payroll period ending August 10, as a helper at $2.75an hour." It is noteworthy that Joe West was thelast em-ployee hired by Respondent who had been referred by theUmon, and that nota singleperson referred by the Unionsincethen has been hired by Respondent, Hershfield testify-ing that the Union never sent him an applicant for employ-ment who satisfied him.Although Hershfield maintained that he required all ap-plicants for employment to submit to a writtenexamination,and that, with the exception noted, he rejected those appli-cants referred by the Union because of their unsatisfactoryperformance in thetest,there was no showing that any ofthe applicants hired after West had been hired, had, in fact,submitted to such an examination or, if they had, had per-formed better than the applicants referred by the Union.""It will be noted that, although Respondent rejected Westinitially as unqualified, Respondent,nevertheless,hired himsome2 weeks later without requiring him to qualifyfurther.Whether Respondent imposed impossibly highstandards ofqualification upon applicants referred to it by the Union asa means of evading its contractual obligation to grant pref-erential treatment to applicants previously employed bymembers of the Association, or whether the Union wasunable to furnish Respondent with applicants who were, inRespondent's opinion, sufficiently qualified,Respondentcontended, as evidenced by its letter of February f8 to theUnion, that the Union was under an obligation to "recruit,train and providea sourceof competent em loyees," andthat as long as the Union remained in "default" in this, andother respects, as cited in the letter,and untilit "demon-strate[d) their ability to satisfy the need of the industry,"Respondent would' [c]ontinue to obtain employees throughother channels and sources other [sic] than the union." Hadthis been the only matter upon which Respondent main-tained such a position, there might be something to be saidfield,however, after submitting to an examination, West was rejected byBushkin for insufficient experience.West was,in fact,later hired, on Feb-ruary 2, 1969, according to Hershfield, on the basis of the union referral.Hershfield explained that, at the time West was referredby theUnion, theCompany neededan electronic technician and serviceman, and told Westthat it could not use him then.Subsequently, the Companyreviewed hiswritten examination,and when it discovered that West had had experienceas an installerfor juke boxcompanies,Castle contacted him and hired himas a helper.West wasactuallyhired the latter part of January,and firstappeared onthe payroll of February 2, at astarting rate of $3 an hour.3 At the time of the hearing, Respondent employed two sound and signaltechnicians:Harper, whom Respondent transferred to its Los Angeles office,and Castle, its operations manager; two sound and signal installers,Grabowyand Kuhn,the latter having been promoted to that classification during thepayroll period of May11; and four helpers,Stuart,Hays,Shaffer, andKingsbury. Kingsbury,however,about the time of the hearing,was beingtransferred out of the unit into the plant as a journeyman technician. Anotheremployee,Jim Rogers,had been transferred, shortly before the date of thehearing,from the manufacturing unit to the unit coveredby thecontract,with an increasein hourlyrate from$2.50 to $2.75 an hour.µ Although nothingin the preferential hiring provisions of the contractrequired employees referredby the Unionto submit to an examination, noissue has been raised as to the right of the Company to impose this require-ment.Admittedly,as Hershfield conceded, the examination which he himselfdevised wasfairlydifficult,comprehensive,and designed to eliminate all butthe most highly qualified applicants.As Dunn testified,and Hershfield didnot deny,in regard to his examination and interview,lasting some 30 or 45minutes,Hershfield told him"in his own words that he didn'twant anybodyworking for him that wasn't as smart as he [Hershfield) was." 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor it. Respondent, however, has deliberately misconstruedthe applicable provisions (art. II, Hiring), to require theUnion to "recruit, train and provide a source of competentemployees." Nothing in the entire article, previously quotedin full, imposes such a requirement upon the Union. How-ever desirable such a program might have been, nothing inthe contract requires the Union to establish a training or anapprentice course. All that is required is that:The Union shall maintain a register of applicants foremployment established on the basis of a group listing.Each applicant for employment shall be registered inthe highest priority for which he qualifies. Ifany ques-tion arises concerning an applicant's experience orability it shall be the responsibility of the applicant tofurnish proof of this experience to the employer and theUnion.Section 3 further provides that:. in the event the Union does not have the properexperienced applicant to fill a request and an applicantis selected outside the Union's referral system, the em-ployer shall advise the Union a workman has beenhired within twenty-four (24) hours.Respondent's position regarding preferential hiring was,moreover, coupled with assertions that Respondent was de-termined to pay employees wages commensurate with theirability "as determined by our own method of testing andevaluation," and to "[c]ontinue to work these employees atsuch times and hours deemed convenient to the Company,"all in directviolation of the hiring and wage and hour pro-visions of the collective-bargaining agreement. Moreover, itis significant that in its letter tothe Union of Febry 19,over the signature of Executive Vice President Bushkin,notifying it of the reasons for its rejection of applicant JimWilliams, Respondent commented, "With our serious laborshortageprevious employment with a sound contractor isnot a recommendation; it is cause for honest investigationof the man's efficiency find capability." Although the rea-sonsadvanced for Williams' rejection might have furnishedadequate justification for the Company s position in hiscase, the comment in Bushkin's letter suggests a rejection inprinciple of the obligation to grant preference of employ-ment to previous employees of other sound contractors. 45A fair evaluation of Respondent's attitude and action inrejecting applicants for employment referred by the Union,considered in the context of its position that it was entitledunilaterally to establish hours of work.and rates of pay,without regard to the applicable provisions of the collective-bargainincement, particularly when judged in the lightof the qualifications and experience of the applicants oremployment referred by the Union, but rejectedby Respon-dent, impels the conclusion that Respondent rejected andrepudiated the provisions for preferential hiring containedin the contract as a further manifestation of its refusal to bebound by the contract negotiated by the Association andunder which, for reasons already stated, it was bound atleast for the duration of the contract. By so doing, Respon-dent engaged in unfair labor practices within the meaningof Section 8(aX5) and (1) of the Act.45 In its letter,Respondent also asserted its position regardingthe Union'sresponsibility in referringqualifiedapplicants.Thus,it asserted.If you hope to fulfill yourobligationto our industry we strongly advisethat you developsome sophisticated recruiting and screening methods.And in theinterim,untilAugust,1970, we suggestthat you obtain arepresentativeof thecaliber of Paul McEntireor Art Smith who are bothunion members and competent to determinewho iscompetent and whoisnot.13.Subsequent proceedings before the JCCOn April 29, Business Manager Ross, on behalf of theUnion, notified Respondent, in writing, by reference to theapplicable provisions of the collective-bargaining agree-ment, of its claim that Respondent was violating the con-tract by (1) failing to comply with the referral procedures,as provided in article II, section 1; (2) failing to furnish theUnion with the names, addresses, social security numbers,and other pertinent information of new employees, as re-quired under article II, section 3; (3) failing to pay Tru illhis wages, as required under article V, section 15, and^thoelabor laws of the State of Arizona; and (4) failing to reportand make contributions on behalf of Castle, who, accordingto the Union, was working under the terms of the contract,as required in article VII, section 1.On May 12, Ross wrote Respondent by certified mail,with a copy to JCC Chairman Sppitz, regarding the griev-ances chartedin itsletter of April 29, notifying Respondentthat for failure to resolve these grievances, in accordancewith article III, section 2, the Union was requesting a meet-inof the JCC, pursuant to article III, section 4.On May 13, Hershfield, on behalf of Respondent, repliedthat, as stated in Attorney Wilks' telegram of March 13, a"number of the issues" raised constituted, in Respondent'sopinion, contract modifications "subject to independent ne-gotiation with our firm." The letter concluded:You have repeatedly been advised of our intention topursue an independent labor course in no way involvedwith the Sound Contractor's Association. Your letter ofJanuary 17, 1969 recognized this requirement.When you are ready to set [sic] in independentnegotia-tion with our firm in these matters we will be happy tonegotiate with you.On May 15, Chairman Spitz notified Respondent of thereceipt of the Union's request for a special meeting of theJCC to resolve the Unions "charges' set forthin its letterof May 12. The letter notified Respondent that, as providedin the labor contract, requiring the callingof a special meet-ing within 48 hours of request for such meeting,a specialmeeting would be held at the Union's headquarters onMonday, May 19, and requested Respondent's presence.In its reply, dated May 16, Respondent notified Spitz thatits "position with reference to a Joint Conference Commit-tee remains unchanged." The letter continued:It is our opinion that a number of theseso-called griev-ances are actually negotiable modifications to Nelson-Hershfield's contract with the I.B.E.W. #640.If this be the'caseand a legal determination must bemade in the courts, the I.B E.W. is obligated by con-tract modification to deal directly with us in line withour avowed intention to pursue an independent laborcourse.On May 22,BusinessManagerRossreplied toRespondent's letter of May 13, referringto Respondent's"desire to negotiate an independent contract with this localunion." The letter concluded:As we stated in our previous correspondence to youpertaining to this subject, if it is your desireto negotiateindependently, on the upcoming contract, we will sitdown and negotiate with you separatelyas we spelledout previously. However, the terms and conditions ofour present contract with the associationare the oneswe are speaking of in relating [sic] to someof the pastmatters that have been brought to your attention.On May 19, the JCC special meeting was held, Chairman NELSON-HERSHFIELD ELECTRONICSSpitz presiding, with the Contractors and Union repre-sented. No representative of Respondent appeared at thismeeting.After reading the exchange of correspondence,BusinessRepresentative Elsner stated the Union s positionand details regarding the grievances set forth in the Union'sletter of April 29. Grabowy appeared and testified as awitness. As appears from the minutes of this meeting, theJCC unanimously found Respondent "guilty as charged" inall three instances.C.Discrimination in Regard to Hire andTenure of Employment ofRaymond J. Grabowy1.The probationAs has already been seen, Raymond J. Grabowy hadbeenemployed by Respondent as a sound and signal mstal-ler about 2-1/2 years at the time of the original hearing.Prior to that he had been employed for about 1-1/2 yearsby Lawrence Engineering Company,16 a former employer-member of the Association, whose principal officer wasLawrenceBushkin, laterexecutive vice president of Re-spondent. In January 1969, while in Respondent's employ,Grabowy was appointed job steward forlocal 640, the Un-ion here.On a Friday in December 1968, Grabowy, with employ-ees Howard Anderson and Robert Kuhn, was in the officeof John Castle, Respondent's operations manager. Castleasked the men whether they would be willing to work nextday, a Saturday. Grabowy asked Castle if he would be paidat straighttimeor time-and-a-half for Saturday. When Cas-tle replied that he would be paid at straight time, Grabowyrefused. Grabowy then asked Kuhn,inCastle'spresence, ifhe intended to work on Saturday. When Kuhn indicatedthat he would, Grabowy "chided' him, reminding him thathe was aware of the union contract, and asked him why hewas willingto work on a Saturday at straight time. Kuhnmadeno response, and the discussion ended.Later that evening, Castle called Grabowy at his homeand told him that Bushkin had agreed that Grabowy wouldbe paid time-and-a-half if he worked the following day.Grabowy agreed and worked that Saturday, receivingovertime pay at time-and-a-half straight rate.Bushkin'sdiscussionwithGrabowy on February 18,when he took him to task for advising employees not to haulcompany tools and equipment in their personal cars;Bushkin s,as wellas Castle's, attempts to induce Grabowyto signan affidavit regarding that controversy; Hershfield sdiscussionwith Grabowy, afterlearningof his appointmentas union steward, and his attempts to persuade Grabowy torenouncethe position, accompanied by scarcely concealedthreats of reprisal; and thenatureand extent of Grabowy'sunionand concerted activities, have already been detailedelsewhere.Grabowy had planned to leave on his vacation on April4. In a conversation that day, Castle told Grabowy thatHershfield had been very angry because Grabowy had re-ported late for workone morningthat week, and had in-structed Castle to discharge him. Castle told Grabowy thathe had "pleaded "his casewith Hershfield, and that Hersh-field finally agreed to place Grabowy on 2 weeks' probationwhen he returned from his vacation.Grabowy asked Castle whether he had any other fault tofind with him and, Grabowy admitted, Castle told him thathe ought to improve his attitude and work habits. Grabowy46 It will be recalled that this company later merged with Respondent.43asked Castle why he had not mentioned his tardiness earlier,if he were concerned about it. Castle offered no comment.Grabowy also asked Castle to be specific about hiscriticismof Grabowy's work habits. Castle said that Grabowy wasnot doing all he could, but offered no particulars. Castle didmention, however, that it was his impression that, althoughGrabowy generally arrived at the shop before 8 o'clock inthe morning, the regular starting time, he did not actuallyreport for work until 8 o'clock. Castle said that the Compa-ny preferred to have its employees report for work at 7-45a.m. Grabowy retorted that,sincethe workday started offi-cially at 8 o clock, and that was when employees wagesstarted, he saw noreasonto report before the regular start-ing time.47 Grabowy questioned Castle as to whether hiscriticism was in any way influenced by the fact that Gra-bowy had been made union steward, particularlysince hehad never previously been criticized during his 2-1/2 yearsof employment. Castle rejected the implication but re-marked that he expected Grabowy to "be a little bit moreloyal to the comppany." According to Grabowy, he had nev-er been previously criticized or reprimanded in regard to hiswork or attitude. McEntire, Respondent's former vice presi-dent of operations, confirmed that Grabowy "did neatwork, he was conscientious about his work whenever heperformed and asfar asIwas concernedhe was a damnedgood installer."When Grabowy returned from his vacation, the actionwith regard to his probation was made effective. Despite thefact that the probation was to have been for a period of 2weeks, the action has not since been vacated. Respondent'saction in placing Grabowy on probation, and thereafterfailing to vacate orterminatehis probation, has been allegedin the first amended complaint to constitute a violation ofSection 8(a)(3) and (1) of the Act.2.The discharge48As has been seen from the discussion of the events givingrise to the issuance of the first amended complaint in Case28-CA-1878, Grabowy was one of the principalwitnesseswho testified at the original hearing, attending from August18 to 20, inclusive, and on September 9 and 10, leaving soonafter the noonrecess,with the consent of all concerned, forthe accommodation of Respondent 49Grabowy arrived at the job about 2 o'clock in the af-ternoon, and worked until 6:30. He returned to work on thesame job the following day, after reporting to the shop at7 a.m., working until 9 or 9:30 that night for a total of 13-1/2hours, including overtime. Two other employees, Kuhn andJim Rogers, and another, whosenameGrabowy could notrecall,worked on the job with him. Castle, Grabowy's im-mediate supervisor, appeared at the jobsometime in theafternoon.About 4:30 that afternoon, Grabowy spoke to Castle onthe dispatcher's platform at the rear of the Sky Chef restau-rant, which also supplies food services for various aircraftcompanies at the airport. Kuhn, an installer working withGrabowy, was also present on the platform. Grabowy asked47 Under thecollective-bargaining agreement(art. V, sec.2), the workdaybeansat 8 a.m.Case 28-CA-1954.Respondent was represented in the proceeding inCases 28-CA-1954 and 28-CA-1981 byJ.DouglasMcVay, of McVay &Bradford,who was substituted for counsel in the original unfair labor prac-tice proceedingin Case 28-CA-1878.49Grabowywas instructed to report tothe SkyChef Kitchen at the SkyHarbor Airport inPhoenix,a large and involved job,entailing the installationand testing of fire and door surveillance alarms,and sound and pagingequipment,on which Grabowy had previouslyworked with three or fourother employees 44DECISIONSOF NATIONALLABOR RELATIONS BOARDCastle if he could have the following day off for reasons heexplained.Grabowy told Castle that he would try to returnto work as soon as he could but that if he were unable todo so he would like to have his time off applied against hisremaining 2 days of vacation 50 Castle agreed that he mighttake the time off but asked Grabowy to work the followingSaturday in order to complete thejob at Sky Chef Kitchen.Saturday was not a regular working day,and Grabowyworked that day from 8 a.m. to 4:30p.m.When Grabowyreturned to the shop with the truck,after work on Saturday(September 13), he waved to Castle"in a parting manner,and said that he would see him Monday. Castle,accordingto Grabowy,waved back and said,"Okay."Grabowy testified that the following Monday morning,September 15, about 7 o'clock,he called Castle and told himthat he would be about a half hour late.Accordingto Gra-bowy,Castle said"All right.Iwill see you then." Grabowydid not recall whether he gave Castle anyreason but testi-fied that Castle did not question him about it. Grabowytestified that there had been a heavy rainfall the previousnight,and before leaving for work he went out to inspect hisboat which he kept near his house.According to Grabowy,the rain had collected on the mooring cover and causedsome damage,so he stopped to drain the water out of theboat.After completing this chore, Grabowy called the shopto let them know that he would be late.Soon after he arrived,between 7:30 and 7:45 a.m.,CastletoldGrabowy to turn in his timesheet for the precedingweek,and said that Hershfield wanted to see him in hisoffice.About 8 o'clock,Grabowy reported to Hershfield'soffice,as instructed.Hershfield summoned his secretaryover the intercom and told her that he was terminatingGrabowy as of that morning.Hershfield told Grabowy thathe felt he was not measurin up to the standards of a jour-neyman installer and, in addition,that he had had a recordof tardiness which Hershfield would not condone. He tpldGrabowy that if he would make out his timesheet,he wouldpay him,and the secretary would make out his check. Healso told Grabowy that, as he already knew,company poli-cy required that he sign a general release before he couldobtain his check.Gra owy asked Hershfield if he mightread the statement of such a policy,and Hershfield told himthat the secretary would furnish him with a copy. AfterGrabowy and the secretary left Hershfield's office,she pre-sented him with a general release form.Grabowy read it butdeclined to si51 Grabowy submitted his timesheet to thesecretary,indicating the number of hours he had worked,together with a claim for tool allowance from October 1,1968,to the date of the timesheet,amounting to $35.52 Gra-bowy was thereupon discharged,on September 15, 1969,and has not since been reinstated.Nor has he been paid hisfinal wages or the amount of his tool allowance.30 Art.VI, sec.7, Vacations,provides as follows:(a) Each employee of the Employer with at least twelve(12)monthsseniority shall receive an annual vacation of one(1) week with pay (40hours).Each employee of the Employer with at least twenty-four (24)months seniority shall receive an annual vacation of two(2) weeks withpay (80 hours)The vacation season shall be between May 1st andOctober 1st of each year except that an employee may take his vacationat other times if his Employer is agreeableGrabowy had used 8 days or 64 hours of his vacation,and had 16 hours or2 days remaining.51Apparently,Grabowy did not ask to see the copy of the purportedstatement of policy,and the secretary did not volunteer to show it to him.52 The timesheet offered in evidence was a duplicate of the original, whichGrabowy made,after requesting the secretary to reproduce it on theCompany's copying machine.She told him that she would have to askHershfield's permission and, after doing so,reported that Hershfield hadrefused permission for the use of the copying machineJohn D. Castle, Respondent's vice president in charge ofoperations (at the time of the reopenedhearing),had beenin Respondent's employ for 26 months, initially,as an in-staller, and later in the supervisory position of constructionmanager.S3During 1969, whileserving asconstruction man-ager,he was responsible,amongotherthings,for checkingthe time of employees under his supervision.In doing so,Castle took notice of employee attendance, but, accordingto him, made a record only of absencesand tardiness in acommercial diary, which he used for this purpose. In thismanner, Castle testified, he kept a record of Grabowy'sabsences and tardiness for the year 1969 untilhis termina-tion.According to a compilation allegedly prepared byHershfield's secretary from Castle's diary, between January15 and September 15, 1969, when he was terminated, Gra-bowy was absent on accountof illness("Off Sick") on 3days, January 27 and 28 and May 27. On oneoccasion,April 1, 1969, according to this compilation, Grabowy didnot report for work or call in. During the same period,Grabowy was tardy in theaggregate23 hours and 50 min-utes.54Considering the purpose to which Castle claimed he puthis diary, it is remarkable for the relativelyfew entries madeduring the 9-month period in question. The diary, coveringthe entire year of 1969, reveals numerous blank pages.Eqquall y surprising is the fact that there is only one entry(Ida 20) showing the tardiness of an employee other thanGrabowy. Thereis less thana handful of entriesrelating toother employees, and these relate to newly hired employeeswho failed to report for work or call in after being hired. Itseems incredible that Grabowy was virtually the only em-ployee who was late or tardy during the entire 9-monthperiod. Yet, Grabowy is the only employeewhose absencesor tardinesseswere deemedsignificantenough to require anentry in Castle's diary. Thisleadsto the all but irresistibleconclusion, urged by the General Counsel, that Castle'sdiary, far from beingmaintainedas a recordof absenteeismor tardiness of all employees under hissupervision, wasconcocted to create a basis for Grabowy's eventual dis-charge. Indeed, the appearance of the entriesthemselvesgives riseto the suspicion that they may not even have beenmade contemporaneously with the events recorded.Turning to Castle's versionof the incident whichalleged-ly precipitated Grabowy's discharge, Castle testified thatGrabowy asked for the day off with the request that it becharged to his vacation. Castle told him that he could takethe day off, but that he did not want him totake it asvacation, and that he wanted him to return to work whenhe was through with his errand. When Grabowy said that53 Castle didnot testify at the initial hearing.54 Based on a starting time of 8 a.m., Grabowy's tardinesses,ranging from10 minutes to, on one occasion,2-1/2 hours,amounted to only 18 hours and30 minutes for the period covered.The difference of roughly 5 hours and 20minutes, which Castle apparently treated as tardinesses,consisted of twooccasions when he left work early,one, on March 13, when he left at noon,the other,on May 1,when he leftat 3 p.m. It is interesting to note thatCastle's own diary, which,incidentally,was not produced until the reopenedhearing,indicates that a tardinessof 1-1/2 hours (Grabowy reporting at 9:30a.m.), shown on the compilation as "Late towork," correspondsto a diaryentry. "Ray [Grabowy]showed 9:30 due to union business." The diary entryforMonday,August 4,reads:"Ray showed8:30 Lost keysto truck had toreturn home for truck with spare key."The entry ofMarch 13, on thecompilation,"Left work (12.00 Noon)," fails to indicate,as the diary does,that Ray and Bob (Kuhn)left at noon for a union meeting.The diary entryfor Friday,August 15 reads:"Ray in bolwmg[sic] alley rest[aurant]. BlackCanyon& Indian sch.before goingjobsite"Itmay also be noted that a3-hour tardiness on June 6,shown on the compilation as "late to work (12.00Noon)," showsa correspondingentry on the diary. "Ray [Grabowy)showednoon Wife sick." NELSON-HERSHFIELD ELECTRONICShe expected to be through by 2 or 3 o'clock in the afternoon,Castle asked him to return and "put in [his] eight hours,"indicating that the Company was under pressure to com-plete the job, although he admitted that he may not havetold Grabowy that at the time. Grabowy said that he would"try to make it in."Castle testified that he also told Grabowy that they wereall going to work [on the Sky Chef job] that Saturday,"having previously indicated to the men, includinGrabowy,the urgency of the job, which had been under way forseveral weeks.According to Castle, he had notified Gra-bowy earlier that certain officials of the Sky Chef Corpora-tion weredue to arrive, and that the intercom and back-ground pagingsystem was to have been completed by aspecified date. Castle testified,as well, that he told Grabowythat he was being "pushed" by the subcontractor to com-plete the firealarmsystem. It was for thosereasons,Castletestified, that he had requested Kuhn and Rogers to workovertime during the week of September 10. As has alreadybeen noted, Grabowy did, in fact, work at the jobsite Sat-urday, September 13.According to Castle, for the previous 2-1/2 or 3 monthsthe Company had been working "summer hours," startingat 7 rather than 8 a.m. On Monday, September 15, Gra-bowy reported for work at the shop a half-hour late. Castledid not question him aboutthe reasonfor his tardiness, andGrabowy did not volunteer any excuse. Instead, Castle di-rected Grabowy to complete his timesheet, and told himthat Hershfield wanted to see him. Later, presumably afterhis termination, Grabowy went to Castle, wished him luck,and told him he hoped there were "no hard feelings." Castlethanked him, and the incident ended 55Respondent acknowledges that Castle granted Grabowypermission to take the time off. It denies, however, as Castletestified, that he agreed that Grabowy could apply the timeoff against his remaining vacation. Besides, Castle main-tains,he permitted Grabowy to take the time off with theunderstanding he would return to work as soon as his per-sonalbusiness permitted. Castle's testimony on this pointwas not persuasive. If, as he admitted, he granted Grabowypermission to take time off, it seems more reasonable toconclude that Castle would have realized that Grabowywould prefer to charge the day off to his unused vacationrather thanlose aday's pay, and that Castle acquiesced inthis arrangement. Strictly speaking, the issue is not whetherGrabowy was entitled to take the day off against his vaca-tion, but rather, whether, in light of what Castle regarded asthe urgenc of the Sky Chef job, Castle had agreed to grantGrabowy thetimeoff, on Castle's version, presumably with-out pay. Castle's contention that the lost time hinderedcompletion of the job has all the earmarks of being con-ceived as an afterthought.Respondent contends that the Sky Chef job, on whichGrabowy had been engaged during the week of September8 (except while he was in attendance at the hearing on55 Castletestified that,on the Saturday before the reopened hearing, hemet Grabowy at a party at the home of Judy Howe, Hershfield's secretaryWhile there,Grabowy told him thatthe "change," obviously referring to histermination,had been"the best thing thatcould have happened to him," andthat"come Tuesdaymorning[when the reopened hearing wasto convene],he was going to stick it to Bud [Hershfield]."Assuming Grabowy actuallymade the remark,and that it was notsaid in a jocular vein,consideringGrabowy'streatment at Hershfield's hands, his resentment is not surprising.It is to be notedthat the bulk of Grabowy's damagingtestimonyagainstRespondenthad alreadybeen given at the earlier hearing,long before theremark was allegedly made. In anyevent,the remark, if actuallymade, isinsufficient to demonstrate such biasor hostilityas to impairthe reliabilityof Grabowy's testimony45September 9 and 10), was a substantial complicated job ofthe utmost urgency. Grabowy had, in fact, been employedat the jobsiteas an installerduring the several months thejob was in progress. Evidently, he had spentmore time onthe job than any of the other installers, and, as he modestlyconceded, at theinsistenceof Respondent's counsel, be-cause of his experience and ability, his presence on the jobcontributed materially to its expeditiouscompletion. 56The work order covering the Sky Chef Kitchen l]ob re-veals that Grabowy worked on this job 8 hourson eptem-ber 8; 4-1/2 hours on September 10 (after he wasexcusedfrom the hearing); 13-112 hours on September 11 and 8hours on September 13. Castle admitted, albeit reluctantly,that in his view, if Grabowy had not been away from the-* i6attending the Board hearing, in August,and, again, on Sep-tember Band 10, the job would have been completed soon-er.At Castle'srequest,however, both Kuhnand Rogersworked overtimeseveralnights during the weekof Septem-ber 10, and some employees, including GraboRantingworked afull 8-hour day on Saturday, September 13.57thesupposed urgncy to complete the job,it isdifficult to be-lieve that Grabowy's 1-day absence on September 12, froma job which had already beeninprogressfor severalmonths,would have so hampered completion of the job as to evokethe disciplinary action which followed.The real reason for Grabowy's discharge is rather to besought in the chain of circumstances already detailed. Torecount but a few: Item-upon learning of Grabowy's ap-pointment as union steward, Hershfield asked him why hehad accepted the post; warned him that hewas "in themiddle"; that since the Company was at odds with theUnion about the agreement, Grabowy wouldsooner or laterfind himself in conflict with Hershfield; and advised him toreconsider his acceptance of the post if he wanted to contin-ue a congenial relationship with the Company.Item-asidefrom Hershfield's dubious candor in admitting that hewould spare no effort to get rid of the Union,58 Hershfieldminced no words in telling Grabowy that he could find "anynumber of good reasons" for discharging him. Furthermore,it is abundantly clear that Hershfield regarded Grabowy asa gadfly in his persistent efforts on behalf of themen, as wellas himself, to compel Respondent to abide by the overtimeand other provisions of the contract.With regard to Respondent's contention that it dis-charged Grabowy, in part, because of his numerous absenc-es and tardinesses,S9 the compilations of these derelictionsare shot through withinconsistencies,contradictions, anddiscrepancies, as amply demonstrated by the GeneralCounsel's analysis of these documents, as well as of Castle'spersonal diary.60 Considering Hershfield's blatant state-56 The testimonyis as follows.Q (By Mr. McVay) Withoutexpectingyou tobe conceited or out ofplace,Mr. Grabowy,wouldyou say thatwhen you returned to the jobsite after testifying at this hearing, that yourpresence there at the jobsite andyourabilities created and substantially expedited the finish orthe completion of that job-Iam not expectingyou to patyourself onthe back,but is that a fair statement to make?A. It helped towardthe conclusionof the job, yes.57Kuhn testified that he didnot work on the Sky Chefjob Saturday butthat he did work forRespondent elsewherethat day58 In viewof this,and Hershfield's admissions that he had stated on nu-merous occasions his intention to get rid of theUnion,Castle's reluctanceto admit that he had heard Hershfield make the statement,and then onlyafter persistent cross-examination,impairshis credibilityon other aspects ofhis testimony.59 It is significantthatthere was no showingthat anycriteria were used indeterminingthat Grabowy's record of absenteeism(and tardiness)was exces-sive, nor that it comparedunfavorablywith that of other employees.60 The General Counsel hasattached to his supplemental brief an appen-dix, to whichreferencemay behad, detailing such discrepancies. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDment toGrabowy,that he could find countless reasons todischarge him, it is not too far-fetched to believe that Re-spondent compiled a dossierof Grabowy's absences to fur-nish, when need be, a pretext for a discharge.3.The Section 8(a)(4) allegation 61As for the allegation that Respondent, in addition, dis-charged Grabowy because he had given testimony underthe Act, Castle's concession, that he considered Grabowy'sattendance at the earlier Board hearing a hindrance to com-pletion of the Sky Chef job, an undoubted source of piqueto both Hershfield and Castle, is, alone, persuasive evidencethat, in discharging Grabowy, Respondent was motivated,in substantial part if not in whole, by the fact that Grabowyhad given testimony under the Act, as well as by his unionactivity, both in his role as shop steward and otherwise.Considering the nature and extent of his participation at theprevious unfair labor practice hearing,his role as protago-nist, and the pretextuous nature of his discharge, the conclu-sion is all but irresistible.With regard to Respondent's action in placing Grabowyon 10 days' probation on April 4, 1969, ostensibly becauseof excessive absenteeism and tardiness,whatever may besaid for Respondent's possible justification, the fact thatRespondent had not,as late as the time of the precedinghearing vacated or rescinded his probation, renders its moti-vation suspect. The record establishes that Grabowy contin-ued, until the time of his discharge,to serve Respondent ina satisfactory manner, and had not been absent or tardysince the close of the earlier hearing, except on his contro-versial day off,on September 12, and his tardiness of ahalf-hour, on September 15, the day of his discharge, ofwhich, according to Business Agent Ross's undenied testi-mony, Hershfield told Ross, he had been unaware when hedischarged Grabowy.That Respondent had regarded Grabowy as a qualified,competent employee,whose services,ifnot indispensable,were highly essential, must be evident from what has al-ready been related. Note that, in its supplemental brief,Respondent points out that, as late as September 10, the lastday of the former hearing, Respondent asked to have Gra-bowy excused from further attendance so that he couldreturn to the Sky Chef job. Respondent argues that sinceHershfield personally wanted Grabowy to return to the job,thisnegatesany intention on the part of Respondent todischarge him either because he gave testimony damagingto Respondent or because he had engaged in union activi-ties.This argument is specious. All it proves is that, with theshortage of qualified technicians, Respondent was moreconcerned at the time with completing the Sky Chef jobthan with punishing Grabowy, postponing that action untilthe job was substantially completed. Besides, the argumentproves too much in that it concedes Grabowy's value as anemployee and underscores the pretextuous nature of thedischarge. 6261Case 28-CA-1954.62 It is worth noting that,in a "confidential"communication from Respon-dent to Business Agent Ross,dated August 15, 1969(prior to the date of thecommencement of the original hearing on August 18), Respondent stated:"Ray [Grabowy]is an effective worker within the limitation of this [sic]technicalability.His work is of high quality and he will perform so long ashe is properly supervised.. "but then went onto complain of his absencesand tardmesses, which caused Respondent to rateGrabowy'sperformanceas "unsatisfactory."Considering the difficulties Respondent had encoun-tered in recruiting qualified technicians,and its contentionthat Grabowy wasallbut indispensable to the completionof the Sky Chef job,the groundsWith regard to Respondent's contention that it "tend-ered"Grabowy two checks, one,covering his terminationpay, the other,his tool allowance,apart from Grabowy'sdenial that he was tendered these checks,both are datedSeptember 16, the day after the discharge,when Grabowywas presumably not even at the plant.63Since the checkswere always in Respondent's possession,there is no assur-ance that they were actually made out at the time, and notat some later date,in an attempt to bolster Respondent'sposition.In any event,as it is undisputed that Respondentrefused to pay employees their final wages upon termina-tion unless they signed a general release,any such purportedtender would be of no legal effect.It is, therefore,found,upon the basis of the foregoing andupon the entire record,that,by failing to vacate or rescindits action at the end of Grabowy's probationary period, andby thereafter discharging him, on September 15, and failingto reinstate him, because he had engaged in union or con-certed activities,Respondent has discriminated in regard tothe hire and tenure of employment of an employee to dis-courage membership in a labor organization,in violation ofSection 8(a)(3) ofthe Act.It is further found that,by dis-chargingGraboowybecause he had given testimony underthe Act,Respondent has also engaged in unfair labor prac-ticeswithin the meaning of Section 8(aX4) and(1) of theAct.D.Further Refusal To Bargain byFailing To Pay Robert Kuhnhis Termination PayRobert G. Kuhn, Jr., had been employed by Respondentas a sound system installer from December 1967 to October15, 1969. On the latter date, he told Castle, his supervisor,that he was quitting for personalreasons.Castle told Mrs.Howe, Hershfield's secretary, to draw Kuhn's final check,and left them. Kuhn made out his time and tool allowanceclaim, gave them to Howe, and left, to return for his checklater.Shortly after noon, Kuhn returned and asked for hischeck. Howe handed him ageneral release,which she askedhim to sign. He refused, explaining that he was concernedlestby signing sucha releasehe might jeopardize hisovertime claim under the Wage-Hour Law, an d affect thepending Board proceeding. Howe refused to give him hischeck unless he signed the release. When Kuhnpersisted inhis refusal to sign therelease,Howe declinedto give him hischeck. Kuhn testified, without contradiction," that Howe atno time showed him a check, and that he hasnot seen onesince.According to Kuhn, there was due him 2 days' wages(8 hours each) at straight time, besides his tool allowance,amounting to $35. Kuhn has not received payment for ei-ther item since 65advancedby Respondent for Grabowy's discharge are even less persuasive.63 Two checks,both dated September 16, 1969,payable to the order ofRaymond Grabowy,one in the amount of $136.11, covering his final wages,and the other,in the amount of $35,covering his tool allowance, wereproducedat the reopened hearing.On both,the signature of the maker wastorn off and the word"VOID"written across the face of the checks. As hasbeen pointed out, whether or not the checks were,in fact,"tendered" toGrabowyupon his termination,the fact remains that Respondent had nointention of turning the checks over to him unless and until he signed ageneral release.64Howe did not testify.65 Asin the caseof Grabowy,Respondent produced two separate checks,payable toKuhn,each datedOctober 15, 1969; the payrollcheck, in theamount of$47.55;the other, covering his tool allowance,in the amount of$35.Whenintroduced in evidence,the signature of the maker on these checkswas likewisetorn off NELSON-HERSHFIELDELECTRONICSIt is, therefore,found,on the basis of the foregoing, andupon the entire record, for reasons previously stated, that,by failingand refusingto pay Grabowy and Kuhn theamounts of their wages and tool allowance,due and owingeach of them upon termination of their employment, and byrequiring each of them to sign a general release as a condi-tion of payment of their termination pay, Respondent hasunilaterally altered the terms of the collective-bargainingagreement without prior notice to or consultation with theUnion, thereby failing and refusing to bargain with theUnionas the exclusive representative of itsemployees, inviolation of Section8(a)); andhas interferedwith, re-strained,and coerced employees in the exercise of rightsguaranteed in Section 7, in violation of Section 8(a)(1) of theAct.Issues andAnswersIt should require little more than a recital of the substan-tially undisputed facts to demonstrate that, since the date ofthe Board's certification,Respondent has, at most,accord-ed theUniongrudging recognition,and has persisted in acalculated and unrelenting course of refusing to recognizeand bargain with the Union on behalf of unit employees.AlthougVice President Bushkin, on behalf of Respondent,signed the collective-bargaining agreement between theSound Contractors Association and the Union, dated Au-gust 14, 1967 (as of November 6, 1927), after Respondent'suntimely and unsuccessful attempt to withdraw from theAssociation,Hershfield himself conceded that the onlyreason Respondent signed the agreement was that he as-sumed it was compelled to do so by the Board'sDecisionand Direction of Election. That he viewed Respondent'sposition as that of a reluctant bridegroom is manifest fromhis entire course of conduct toward the Union,as well asfrom his demeanor at the hearings.Whether this attitudestemmed from Hershfield's stated conviction that the IBEWwas not,in his opinion,qualified to represent highly skilledelectronic technicians,such as Respondent claimed to em-ploy, or whether it was engendered by personal animosityor hostility toward the Union,is immaterial.Even a sincerebelief that the Union was not a proper labor organizationto represent employees in thosejob classifications wouldnot relieve Respondent of its legal obligation to bargain.However,as Hershfield repeatedly confirmed,he was de-termined to oust the Union as bargaining agent and replaceit either with the Communication Workers of America orthe Teamsters Union.Hershfield made no secret of the fact,and conceded in his testimony that he had made the state-ment"[h]undreds of times" since signing the contract, toemployer-members of the Association,toRespondent'sown employees, and to the union business agents.Hershfield's expressed preference for dealing with a un-ion which he considered better qualified to represent elec-tronic technicians 66 obviously stemmed from an uttermisconception of the role of a labor organization. As herepeatedly stated at the hearing, Hershfield believed that hisemployees should be represented by a union responsive tohis needs and desires,irrespective of the needs and wishesof the employees. When it became evident that he could nothave his ownway, hesought,as Respondent'smanagingofficial, by almost every conceivablemeans, to evade theobligation to bargain in good faith, and to frustrate everyeffort of the Union to represent the employees. After enter-66 Of course, it is somewhat difficult to understand, on this basis,Hershfield's alternatepreference for having his employees represented by theTeamsters Union.47in into the settlement agreement with the Union,Hersh-field utilized that agreement as a device for evadingthebargaining obligation.Thus, whenever the Union sought toredress employee grievances by recourse to the contract,Respondent countered with the contention that the Unionwas seeking a modification of the agreement rather than aresolution of grievances.So too,Respondent repeatedly re-fused to entertain grievances filed by the Union;to partic-ipate in the grievance proceedings before the Joint Confer-ence Committee; and to abide by its findings and resolutionof the grievances.It is,moreover,evident that, each of the grievances filed,without exception,alleged either a failure to adhere to spe-cific provisions of the contract or a breach of contract.Respondent's transparent attempts to transmute griev-ances into contract modifications are readily understanda-ble when viewed in the light of the letter agreement betweenRespondent and the Union,dated January 17, 1969,under-taking to settle the pending litigation in the United Statesdistrict court,quoted in full elsewhere.Nothing in thatagreement relieved Respondent of its obligation to bargainunder the existing collective-bargaining agreement for theremainder of the term of the contract,expiring on August1, 1970 (automatically renewable annually thereafter in theabsence of specified notice).All the letter agreement provid-ed was that the Union would not require Respondent to bebound by any"modification negotiated by Local 640 and theSound Contractors Associationto the current collective-bar-aining agreement between[Respondent]and Local 640,"emphasis supplied],but would negotiate with Respondentseparately concerning any such modifications,and wouldnot require Respondent to bargain"as a part of, or bebound by" negotiations of the Association with regard to anagreement to succeed the existing agreement, but wouldnegotiate separately with Respondent as to such agreement.As clearly stated in the concluding paragraph,Local 640 understands that you desire separate bar-g ining and a separate agreement upon expiration ofthe current agreement and with this approach it isagreeing.However, Local 640 also understands thatyou will notactuallyparticipate in multi-employer bar-gaining with the Association. If you do elect to do so,then Local 640 will thereafter assume that you havedecided to be bound by multi-employer bargainingagain.The point is Local 640 is not hereby agreeingthat you can sit in and participate in the multi-employ-er bargaining and then avoid the consequences thereofon the basis of this agreement to engage in separatebargaining.Respondent's reliance on this settlement agreement as areason for refusing to negotiate with the Union regardinggrievances is entirely misplaced,and affords it no groundfor disregarding the provisions of the collective-bargainingagreement and failing to bargain thereon.The record amply demonstrates that, in addition toRespondent's overall failure and refusal to bargain with theUnion in good faith,by failing and refusing to recognizeand acknowledge the Union as ma ority representative of itsemployees,Respondent has alsofailed and refused to bar-gain with the Union in other specified respects, alreadydetailed.6767 As regards Respondent's conduct in questioning employees about theCompany's alleged requirement that they use their own vehicles to haulcompany tools and equipment, whatever may be said for Respondent's rightto investigate the situation,including questioning of employees,and requw-mg them to sign affidavits absolving Respondent from any misconduct in thisregard,and, even assuming that this conduct may have been insufficient toContinued 48DECISIONSOF NATIONALLABOR RELATIONS BOARDFurther,by requiring and insisting,in response to theUnion's repeated requests that itmeetwith the Union todiscuss and bargain concerning matters coveredby the col-lective-bargaining agreement,including grievances, andother mandatory subjects of collective bargaining, that itwould communicate with the Union only in writing, therebysina cumbersome and ineffective method of collec-mterpo$tive bargaining,Respondent has further refused to bargainin good faithwith the Unionas the exclusive bargainingrepresentative of its employees.Respondent has manifested a determination throughoutits relations with the Union to disregard the Board's certifi-cation of the Union as exclusive bargaining agent,rejectinthe entire principle of collective bargaining as a means ofpromoting economicstabilityand industrial peace.It is further found that,by all the foregoing conduct, andby requiring employees to sign affidavits, on February 18and 19,1969, in regard to the hauling of company tools andequipment in their personal vehicles;threateningGrabowy,the union-shop steward, with discharge, about February 18,because he insisted that Respondent comply with the termsof the collective-bargaining agreement concerning the useby employees of personal vehicles to haul company toolsand equipment, and other matters covered by the contract;by disparaging and denigrating the Union and its role ascollective-bargaining agent,and asserting and threateningthat it would enlist other labor organizations to represent itsemployees,and eliminatethe Umonas bargaining agent ofthe employees;by announcing to union representatives andthe union steward that Respondent would not recognize orbargain with the Union, and that the contract was merelya guideline rather than a binding contractual obligation onRespondent; by deliberately disregarding the hiring pro-visions of the collective-bargaining agreement accordingpreference in employment to persons previously employedby members of the Association, and disqualifying them al-legedly for lack of sufficient experience and ability, whilehiring employees,without regard to the preferential hiringprovisions, whose qualifications were not demonstrably su-perior to those of union members;stating to union repre-sentatives thatRespondent did not regard previousemployment by members of the Association a recommen-dation for employment with Respondent, but, on the con-trary, "cause for honest investigation of the [applicant's]efficiency and capability," all in derogation of the pro-visions of the collective-bargaining agreement,and by thetotality of the conduct, previously detailed, Respondent hasinterfered with,restrained,and coerced its employees in theexerciseof rights guaranteed by Section 7, thereby violatingSection 8(a)(1), aswell as8(a(5), of the Act.While it may well be that,as regardsmany of the specificinstances of refusal to bargain,such as Respondent's failureto pay its employees overtime rates provided for in thecontract, the conduct also constituted a breach of contract,this does not relieve the Board of the responsibility forredressing these unfair labor practices.In a case involvingan employer's refusal to continue making payments to awelfare plan,as requiredby thecollective-bargaining agree-ment, the Board,overruling the finding of itsTrial Examin-er, that therefusal wasnot an unfair labor practice but abreach of contract to be remedied in another forum, held,warrant a finding of interference,restraint,and coercion,the fact remainsthat Respondent bypassed the Union in dealing directly with the employeesregarding this issue,which had been made the subject of a grievance. It,therefore,follows that by such conduct, Respondent has failed and refusedto bargain with the Union,in violation of Sec.8(a)(5)."where an employer refuses to continue to make paymentsto such a plan in derogation of an existing contract he ineffect unilaterally changes the wages of his employees whoare beneficiaries of that plan, and thus violates Section8(aX5) ofthe Act.See, e.g.,To enetti Restaurant Company,Inc.,136 NLRB 1156, aff d 11 F.2d 219 (C.A. 2);TheCrestline Company,133 NLRB 256;Cascade Employers As-sociation,Inc.,126 NLRB 1014,reversed on other grounds296 F.2d 42 (C.A. 9). Where the breach of the contract isalso an unfair labor practice, both the Board and the Courtshave jurisdiction to remedy the wrong that has been done.See, e.g., Section 10(a) of the...Act, andSmith v. EveningNews Association,371 U.S. 195."68 So,too, an employer whobargains directly with his employees,and unilaterallychanges their overtime rates of pay,without consulting6theirbargaining agent,violates Section 8(aX5) ofthe Act._69The same may be said for Respondent's conduct in re-fusing to abide by the preferential hiring provisions; therequirement that employees sign affidavits concernin thehauling of company tools and equipment in personal ve-hicles;the failure to turn over terminationpay toemployeeswhen due, as provided under the contract; andRespondent's insistence that the terminated employee signa general release of all claims and demands,as a conditionof payment, and the other acts and conduct which may beconstrued to constitute breaches of the collective-bargain-ing agreement.IVTHE EFFECr OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activitiesof Respondent set forth in section III,above,occurring in connection with its operations de-scribedin section 1, above, have a close,intimate,and sub-stantial relationto trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondenthas engagedin unfairlabor practices, withinthe meaningof Section8(axl), (3),(4), and (5) of the Act, by conduct previously detailed, it willbe recommended that Respondent be orderedto cease anddesist therefrom and take certain affirmative action de-siggnned to effectuate the policies of the Act.-It has been found that Respondenthas discriminated inregard to the hire and tenure of employment of RaymondJ.Grabowybecause he had engagedin union and otherconcerted activities to discourage membership in a labororganization, and, in addition, because he had given testi-mony under the Act. It will be recommended thatRespon-dent offer saidGrabowyimmediate and fullreinstatementto his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmakehim whole for anyloss of earningshe mayhave sus-tained by reason of said discriminationagainst him, from66GeorgeE. LightBoard Storage, Inc.,153 NLRB1209, fn.I, enfd.as mod.373 F.2d 762 (C.A 5) in whichthe court said, where"the breach of contractby repudiation is an intrinsic part of the unfair labor practice of refusing torecognize and bargainwith the dulyconstituted employee representative theBoard's jurisdiction, under Section 10(c) includes the power to remedy thatphase of the unfair labor practice."69Tom Johnson, Inc.,154 NLRB 1352, 1353,affd.378 F.2d 342 (C.A.9).The employer's argument there,that its conduct constituted,atmost, abreachof thecollective-bargammg agreement,was rejected by the courtwhich heldthat,by unilaterallyreducing the overtime pay rate,and attempt-mg to obtain signed agreements from the employees authorizing the reduc-tion, the employer violated Section 8(aX5) and(1) of the Act. NELSON-HERSHFIELD ELECTRONICSthe date of the discrimination to the date of offer or rein-statement.Loss of pay shall be computed as prescribed inF.W. Woolworth Company,90 NLRB 289, and interest onsuch backpay shall be computed at 6 percent per annum, inaccordance withIsisHeating & Plumbing Co.,138 NLRB716. Respondent shall make available to the Board, uponrequest,payroll and other records necessary to facilitate thedetermination of backpay due.It has also been found that Respondent deliberately andwillfully failed and refused to pay George Trujillo, Ray-mond J Grabowy, and Robert G. Kuhn, Jr., their finalwages andtool allowance immediately upon termination oftheir respective employment, insisting that they each sign ageneral releaseof all demands before they could receivetheirfinalpaychecks, contrary to the provisions of the col-lective-bargainingagreement,and the statutes of the Stateof Arizona. The collective-bargaining agreement expresslyprovides that an employee who is terminated or dischargedshall be paid all his wages immediately, and, if he is not paidby quitting time on the day of his termination, he shall bepaid not less than an additional 8 hours' pay for each dayhis wagesremain unpaid. Although the issue had not beenpreviously raised, at the reopened hearing, the Trial Exam-mer posed the question as to whether this provision mightnot constitute exaction of a penalty, and requested the par-ties to deal with the issue in their supplemental briefs. Asmight be expected, counsel for Respondent takes the osi-tion that the provision constitutes a penalty, and is, there-fore, unenforceable. The General Counsel and counsel forthe Charging Party contend that the provision is valid andenforceable, although, in his supplemental brief, the Gener-alCounsel suggests that no specific recommendation or-deringRespondent to comply with this provision isrequired. Innis view, a Recommended Order requiring Re-spondent to "honor and give retroactive effect" to the col-lective-bargaining agreement would dispose of the issue,and if it becomes necessary, the issue should be treated atthe compliancestageof this proceeding. If, however, theTrial Examiner should decide to rule on the issue, the Gen-eral Counselargues,Respondent should be ordered to com-1yy with all the contractual provisions, since it isnot "withinthe Trial Examiner's] province to nullify any [of the provi-sions] unlessthey are illegalper se,which this clause is not."The Trial Examiner disagrees with the General Counsel'sposition that the matter is one for compliance. This is notakin to determining the amount which may be due an em-ployee forlost earnings, as is generally the case in a backpayproceeding, but whether the employee is entitled to bereimbursed as provided in the contract in an amount inexcess of his actual loss of earnings. If the provision inquestion amounts to a penalty, it would, as a matter of law,be unenforceable.70 The decision usually turns on whetherthe provision for payment of a stipulated amount for thebreach is to be considered as liquidated damages or a penal-70 Restatementof the Law of Contracts, §339. LIQUIDATED DAM-AGES AND PENALTIES.(1)An Agreement,made in advanceof breach,fixing the damagestherefor,is not enforceable as a contractand does notaffect the damagesrecoverable for the breach,unless(a) the amountso fixedis a reasonable forecast of just compensationfor the harm that is causedby the breach, and(b) the harm that is causedby the breachis onethat is incapable orvery difficult of accurateestimation.7i "It is impossibleto lay down any abstractrule as towhat may or maynot be extravagant or unconscionable to insistupon, for each casemust, ingreat measure,depend on its ownparticularfacts and circumstances Gener-ally speaking,in determining the reasonablenessof theamount,the court49With these broad guidelines in mind, and considering theobjective sought to be achieved by the inclusion of theprovision in the collective-bargainingagreement,namely,the prompt payment of wages to employees terminated, apurpose recognized and fostered by state legislatures,72 theserious consequences which may be suffered by a terminat-ed employee who has been denied his finalwages, the diffi-culty in measuring the damages which he may sustain bybeingdeniedprompt payment of his wages, andRespondent's insistenceon exactinga general release of alldemands against the Company (a transparent effort to ex-tinguish any liability for unpaid overtime),73 as a conditionof receiving their finalwages andRespondent's deliberateand willful refusal to pay thesemen their final wages, it isfound that the provisionis not anunenforceable penalty buta stipulation for liquidateddamages,which may be en-forced. The fact that other avenues may be open to theemployees for redressing these wrongs does not warrant theBoard in withholding a remedy here, particularlysince thepurpose of the Act will best be effectuated, and the ends ofjustice best be served, by avoiding multiplicity of actions toaccomplish these purposes.Itwill, therefore, be recommended that Respondent beordered to reimburse Trujillo, Grabowy, and Kuhn in anamount equal to the final wages to which each of them wasentitled at the time of his termination, together with anadditional amount equivalent to 8 hours' pay at their pre-vailing wage rates for each day their wages haveremainedor continue to remain unpaid,as well asfor their tool allow-ance, without interest.It has also been found that Respondent failed,neglected,and refused to pay employees overtimeconpensation, asrequired under the collective-bargainingagreement, andhas,with regard to Trujillo and other employees, failed,will, lookingto the time the contract was entered into, take into considerationthe relationof the parties,their situation,the absence or presence of fraudor oppression,and the purpose the agreement seeks to subserve. It is notnecessaryto inquire whether the contract is wise or considerate,but ratherwhether itis inconflictwith the principles and practices that govern trans-actions of a like nature.It is sufficientif thesum named appears to bear some reasonable propor-tion to the damages contemplated.It is generally held that if the amountstipulatedin the contract is regarded as liquidated damages, rather than apenalty, it maybe recovered in the event of a breach of the contract,eventhough noactual damagesare sufferedas a consequenceof such breach.If,however,the sum stipulated is grossly disproportionate to the actual dam-ages, the courts will regardthe stipulation as one for the penalty rather thanfor liquidateddamages " 22Am. Jur. 2d 307,et seq(emphasis supplied).Generally speaking,"where the actual damages are uncertain or difficult ofascertainment and where the stipulated sum is a reasonable estunate ofprobablydamages oris reasonablyproportionate to actual damages," theprovisionwill be construed as a stipulation for liquidated damages. 22 Am.Jur 2d 312.72 Thestatutes of the Stateof Arizona, incidentally,incorporated by ref-erencein the provisionsof the labor agreement,provide-23-353Payment of wages;violation,penaltyA. When an employeequits the service,or is discharged therefrom,he shall be paidwages due him at onceB Every employer,including the state and its political subdivisions,shall paywages or compensation due an employee in lawful money ofthe UnitedStates by negotiable check,draft or money order which canbe immediately redeemed in cash at a bank doing business in this state,payableon demand and datednot laterthanthe dayupon which the check,draft or money orderis given,and not otherwise.C. A personviolating this sectionis guiltyof a misdemeanor punisha-ble by afine for each offense.The fines and costs shall become ajudgment against the real orpersonal propertyof defendant,but pay-mentmay not beenforced by imprisonment.As amendedLaws 1959,Ch 131, #1 [Emphasis supplied.]73 Forthe purpose of these proceedings, it is immaterial that such a releasemight havebeen of no effectunderthe Fair Labor StandardsAct of 1938,as amended(29 U S.C. 201,et seq ). 50DECISIONSOF NATIONALLABOR RELATIONS BOARDneglected,and refused to pay them the applicable wagescale for journeymen by improperly class ying them ashelpers and paying them the corresponding wage scale,when,in fact,they were performing the work ofjourney-men. It will,therefore,be recommended that Respondentmake each of said employees,and any other employeessimilarly situated,whole for any loss of earnings they mayhave sustained by payment to each of them of a sum ofmoney equal to the difference between what they have re-ceived as wages as helpers and what they would have re-ceived if properly classified as journeymen during theperiod of their employment with the Company,togetherwith interest,as provided inIsis Plumbingc^CHeating Co.,supra.It has also been found that Respondent has failed andrefused to abide by the preferential-hiring provisions of thecontract.Itwill be recommended that Respondent ceaseand desist from such conduct and observe and abide by theapplicable provisions of the contract.Finally,it has been found that Respondent has, at least,since on or about October 24,1968, continuously failed andrefused to bargain in good faith with the Union as majorityrepresentative of the employees in an appropriate unit byvarious acts and conduct previously described. It will, there-fore,be recommended that Respondent be required to bar-gain in good faith with the Union as the exclusiverepresentative of the employees within the appropriate unit.As has been seen,the Board has held that Respondent'sattempted withdrawal as a member of the Association wasuntimely and ineffectual.After the Board's certification,Respondent became a signatory to the collective-bargainingagreement between the Association and the Union. This3-year agreement expires,in accordance with its terms, onAuggust I,1970 (unless extended or renewed),and it is alto-getFier improbable,in light of its past conduct,that Respon-dent t will enter into meaningful or fruitful bargaining, as amember of the Association,with the Union during the re-maining term of the contract.To require Respondent tobargain,as a member of the Association,for the relativelyshort period remaining under the existing contract, wouldhardly redress the aggravated unfair labor practices inwhich Respondent has engaged. It is abundantly clear thatRespondent has repeatedly and continuously failed and re-fused to bargain in good fith throughout the entire periodduring which the contract has been in force.By total rejec-tion of the principle of collective bargaining,Respondenthas deprived the Union of all possible opportunity to realizethe benefits of the Board's certification during the entireperiod of its existence,thereby depriving the employees ofthe effective services of their selected bargaining agent.The Board has not hesitated to extend the term of acertification,where an employer has, in effect, stultified theprinciple of collective bargaining during the certificationyear,in order to afford the union a reasonable period oftime in which to establish a meaningful bargaining relation-ship.It would,therefore normally be appropriate to restorethe statusquoby "constru[ing] the initial year of certifica-tion as beginning on the date Respondent commences tobargain in good faith with the recognized representative inthe appropriate unit."74Such a remedy here,however,would be illusory,for the employees will have been deprivedof benefits of the existingcollective-bargaining agreementthroughout the duration of its 3-year term.As the court said,under similar circumstances,To allow an employer unlawfully to repudiate a collec-tive bargaining agreement at the small cost of beingrequired, sometime in the future,to sit down and bar-74 Bierl Supply Company,179 NLRB No. 125.gain with the union would encourage such violations ofthe Act.For the period from the breach until a newagreement,if any, is reached pursuant to the Board'sbargaining order,the employer would be at liberty todisregard the terms of the contract. [Footnote omitted.]The temptation to violate the Act in the situation wherethe employer would have everything to gain and noth-ing to lose could be overwhellmmining. 5The board has held that, where an employer,after enter-ing into an oral agreement with the Union,refuses to exe-cute the agreement and repudiates its terms,the employermay be required to execute the agreement and extend itbeyond the term agreed on so that the employer may notgain th e benefits of his illegal conduct 76 And the court hasrecognized that there is no practical distinction between asituation where the employer refuses to execute a collective-bargaining agreement and fails to corn ly with it and onewhere he enters into a contract and refuses to abide by itsterms 77We have been admonished recently to fashion a remedyin refusal-to-bargain cases which would be meaningful andgo beyond a generalized and frequently sterile order to bar-gain in good faith.78 The Supreme Court has said that "[tjheprimary purpose of the provision for other affirmative reefhas been held to be to enable the Board to take measuresdesigned torecreate the conditions and relationshipsthatwould have been had there been no unfair labor prac-tices."79 [Em hasis supplied.]The Board itself has recog-nized that it has "a particular duty, under Section 10(c) totailor its remedies to the unfair labor practice which hasoccurred and thereby effectuate the policies of the Act.Thus, depending on the circumstances of each case, theBoard must take measures designed to recreate the condi-tions and relationships that would have been had there beenno unfair labor practices. "80 To do otherwise would enablean employer to reap the benefits of his unlawful conduct.The General Counsel proposes, as the only meaningfulremedy,which would not permit Respondent to profit by itsflagrantly unlawful conduct, an order requiring it to remaina member of the Association for purposes of collective bar-gaining for a reasonable period of time,and to comply withits statutory duty to bargain with the Union through theAssociation.He maintains that the Supreme Court's deci-sion inH. K Porter 81does not interdict such a remedy, for,he argues,a distinction is to be drawn between a bargainingorder compelling an employer to agree to specific terms ofa contract,and one requiring him to be bound by the resultsof association-bargaining for a reasonable period, irrespec-tive of whether the bargaining culminates in an agreement.He further contends that such a remedial order does notrequire Respondent to remain a member of the Associationduring this interval,but merely to participate as a memberof the bargaining unit. "If no agreement is reached withina reasonable period of time after good faith bargaining hascommenced,' he continues,"Respondent's relationship tothe Association may be severed....The sole restriction onRespondent relates to its choice of bargaining agent, butthis is no different from the result in any multi-employerunit where one employer is prohibited for one reason oranother from withdrawing from the unit." And, in this con-73N LR B v. George E. Light Boat,Inc.,373 F.2d 762(C.A. 5).76 Beverage-Air Company,164 NLRB No. 156.77N L R B v M & M Oldsmobile,Inc.,377 F.2d 712(C.A. 2).78 InternationalUnionof ElectricalRadioand Machine Workers,AFL-CIOv NLRB,426 F.2d 1243(C.A D.C.).79 Local 60,Carpenters,et al. v. N.LR.B(MechanicalHandling Systems,Inc,361 U.S 651, 657.Schell Steel Products,Inc.,161 NLRB 937, 941.81H K Porter Company, Inc, etcv.N LR.B,397 U.S. 99. NELSON-HERSHFIELD ELECTRONICSnection,the General Counsel reminds us that"[tjo hold thatthe Board is without power to do more than order[Respon-dent]not to violate the Act in the future,would be to denyany remedy whatever for violations."82Whatever may be said for the reasonableness of the Gen-eral Counsel's position,the Trial Examiner has some mis-givings as to whether the Board has the authority, evenunder its broad discretion to fashion an appropriate reme-dy, to compel an employer,afterdefactowithdrawal froma multiemployer group,to continue his membership in thatassociation.However, this would appear to present no legalobstacle to an order requiring that, in the event the Associa-tion should consummate a collective-bargaining agreementwith the Union during the reasonable period of time Re-spondent is required to bargain.Respondent should bebound by the outcome of such negotiations.The situation is complicated,however,by the Union'sJanuary 17 letter agreement,which provides that Respon-dent is not to be bound by any modifications of the existingagreement,and agrees that the Union will bargain separate-ly with Respondent after the expiration of that agreement.The General Counsel's answer to this problem is twofold:First, he reminds us that the Act was promulgated to vindi-cate public rather than private rights,and supersedes anyprivate agreement which conflicts with the policies of theAct. Second,that, by the terms of the letter agreement,Respondent implicitly recognized its statutory duty to bar-gain with the Union under the terms of the existing collec-tive-bargaining agreement until its initial expiration date.Since, the General Counsel argues,the Union s undertakingto bargain separately with Respondent,upon the expirationof the contract with the Association,was patently condi-tioned upon Respondent's agreement to be represented forthe duration of the collective-bargainingagreement by theAssociation,and, since Respondent has so flagrantlybreached that condition,the Union no longer has an obliga-tion to bargain with Respondent separately upon the expira-tion of the outstanding collective-bargaining agreement.Finally,the General Counsel argues, the Board has authori-ty tovary the terms and conditions of an existing agreementbetween the parties,as where,for example,it has extendedthe expiration date of a collective-bargaining agreement,upon which theparties have agreed orally, and which theemployer hasrefused toembody in a written contract.83These arguments are found persuasive.For all the foregoingreasons, it is concluded that the January 17, letter agree-ment is no bar to an order requiring that Respondent bebound by the outcome of any negotiations between theAssociation and the Union,and, if such negotiations culmi-nate in a signed contract, that Respondent be required tobecome a signatory to an identical contract for a period ofat least 1year from the date of execution of such a contract.Upon the basis of the foregoing findings of fact,and uponthe entire record in the case,the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.Respondent, Nelson-Hershfield Electronics, Phoenix,Arizona, is,and at all times material herein has been. ansz Local 60, Carpenters, et a! v. N.LR B., supra.s3BeverageAir Company,164 NLRB No. 156. Or see, e.g,Mar-Jac PoultryCompany, Inc.,136 NLRB785, where the Board extended the certificationyear because the employerhad denied the union a full year's bargainingopportunityas a result of the employer's unlawful refusal to bargain duringthe certificationyear.See alsoBier! Supply Company,179 NLRB No. 125.And as to giving retroactive effect toa collective-bargaining agreement, seeJohnson Sheet Metal, Inc,179 NLRB No 10451employer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.InternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local No. 640, the Union herein, is, and hasbeen at all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.3.On or about August 14, 1967, and until its resignationtherefrom, Respondent was a member of Sound Contrac-torsAssociation, an association of employers existing, inwhole or in part, for the purpose of engaging in collectivebargaining with labor organizations with respect to wages,rates of pay, hours of employment, and other terms andconditions of employment.4. The following employees of the Association's membersconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All sound, signal, and television system installers,technicians, servicemen, and their helpers, includingthose engaged in the installation and servicing of mas-ter antenna systems, and hospital call systems, but ex-cludingofficeclericalemployees,guards,andsupervisors as defined in the Act.5. At all times material herein, since January 27, 1967, theUnion has been, and is now, the exclusive bargaining repre-sentative of all the employees in said appropriate unit forpurposes of collective bargaining within the meaning ofSection 9(a) of the Act.6.failing and refusing, at all times since October 24,1968,to bargain collectively with the Union as exclusiverepresentative of the employees in an appropriate unit, andfailing to adhere to and abide by the terms oT the collective-bargainin g agreement between the Association and the Un-ion, dated August 14, 1967, including, without limitation:(a) refusing to participate in grievance procedures beforethe Joint Conference Committee pursuant to the terms ofthe collective-bargaining agreement between the Associa-tion and the Union; (b) bypassing the Union and dealingdirectly with unit employees concerning changes in theirworking conditions, without prior notice to or consultationwith the Union, their exclusive bargaining representative;(c) unilaterally altering the terms and conditions of the col-lective-bargaining agreement, including, without limitation,hourly rates of pay and overtime pay, requiring use of em-ployee vehicles for company business, insisting that employ-ees execute a general release as a condition of receiving theirtermination pay, changing the definitions of job classifica-tions, substituting so-called bonus payments for requiredovertime rates, and disregarding the preferential hiring pro-cedure; (d) insisting, in response to union requests for ameeting to discuss contract, grievance, and relatedissues,that it would not communicate with the Union, except inwriting, and refusing to meet with the Union; and (e) repu-diating the Board's certification of the Union, all for thepurpose of causing employees to cease their membership, inand support to the Uifion, and to dissipate the Union'sma ority. Respondent has engaged in unfair labor practiceswitn the meaning of Section 8(aX5) of the Act.7.By placing Raymond J. Grabowy on 2 weeks' proba-tion on or about April 4, 1969, and, at the exceptions there-of, and thereafter, Tailing and refusing to vacate or rescindsuch probation, and by discharge' g said Grabowy on Sep-tember 15, 1969, all because said employee had assisted theUnion and engaged in other union and protected concertedactivities, and because said employee had given testimony" The periodbeginning 6 monthsprior to thedate of filing and service ofthe charge in Case 28-CA-1878 (Sec 10(b)) 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the Act, Respondent has violated Section 8(a)(3), (4),and (1) of the Act.8.By threateninGrabowy, the union shop steward, withdischarge, on or about February 18, 1969, -because of hisinsistencethat Respondent comply with the terms of thecollective-bargaining agreement relating to use of personalvehicles for the transportation of company tools and equip-ment, and other terms of the agreement; and by (a) coercingemployees into signing statements,on or aboutFebruary 18and 19, 1969, regarding Respondent's policy requiring em-ployees to transport company equipment in their personalvehicles; and (b) disparaging the Union to its employees,asserting that Respondent would procure other labor organ-izations to represent them; announcing that Respondentwould get rid of the Union, would neitherrecognize norbargain with the Union, and that the union contract wasmerely a guideline, and not a binding commitment, Respon-dent has interfered with, restrained, and coerced employeesin the.exercise of rights guaranteed in Section 7, therebyengagngin unfair labor practices within themeaning ofSection $(a)(1) of the Act.[Recommended Order omitted from publication.]